EXHIBIT 10.2









AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 26, 2019,
among
MPLX LP,
The LENDERS Party Hereto
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 



WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
BOFA SECURITIES, INC.,
CITIBANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.
and
RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.
and
ROYAL BANK OF CANADA,
as Documentation Agents


 



 
 
1RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
Definitions
SECTION 1.01.
 
Defined Terms


1


SECTION 1.02.
 
Classification of Loans and Borrowings
29


SECTION 1.03.
 
Terms Generally
29


SECTION 1.04.
 
Accounting Terms; GAAP
30


SECTION 1.05.
 
Divisions
30


SECTION 1.06.
 
Effectuation of the ANDX Acquisition
30


ARTICLE II
The Credits
SECTION 2.01.
 
Commitments
31


SECTION 2.02.
 
Loans and Borrowings
31


SECTION 2.03.
 
Requests for Revolving Borrowings
31


SECTION 2.04.
 
Swingline Loans
32


SECTION 2.05.
 
Letters of Credit
33


SECTION 2.06.
 
Funding of Borrowings
39


SECTION 2.07.
 
Interest Elections
40


SECTION 2.08.
 
Termination and Reduction of Commitments
41


SECTION 2.09.
 
Repayment of Loans; Evidence of Debt
42


SECTION 2.10.
 
Prepayment of Loans
42


SECTION 2.11.
 
Fees
43


SECTION 2.12.
 
Interest
44


SECTION 2.13.
 
Alternate Rate of Interest
45


SECTION 2.14.
 
Increased Costs
49


SECTION 2.15.
 
Break Funding Payments
50


SECTION 2.16.
 
Taxes
50


SECTION 2.17.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
54


SECTION 2.18.
 
Mitigation Obligations; Replacement of Lenders
55


SECTION 2.19.
 
Illegality
57


SECTION 2.20.
 
Defaulting Lenders
57


SECTION 2.21.
 
Extension of Maturity Date
59


SECTION 2.22.
 
Commitment Increases
61


ARTICLE III
Representations and Warranties
SECTION 3.01.
 
Organization; Powers
62


SECTION 3.02.
 
Authorization; Enforceability
62


SECTION 3.03.
 
Governmental Approvals; No Conflicts
62


SECTION 3.04.
 
Financial Condition; No Material Adverse Effect
62


SECTION 3.05.
 
Properties
63


SECTION 3.06.
 
Litigation and Environmental Matters
63


SECTION 3.07.
 
Compliance with Laws; No Default
64


SECTION 3.08.
 
Margin Regulations; Investment Company Status
64


SECTION 3.09.
 
Taxes
64


 
 
 
 





i

--------------------------------------------------------------------------------







SECTION 3.10.


 
ERISA
64


SECTION 3.11.

 
Disclosure
64


SECTION 3.12.

 
Subsidiaries; Equity Investments
64


SECTION 3.13.

 
Anti-Corruption Laws and Sanctions
65


ARTICLE IV 
Conditions


SECTION 4.01.
 
Closing Date
65


SECTION 4.02.
 
Availability Date
66


SECTION 4.03.
 
Conditions to All Extensions of Credit
67


SECTION 4.05.
 
Conditions Precedent to Each Incremental Commitment Effective Date
68


ARTICLE V 

Affirmative Covenants
SECTION 5.01.
 
Financial Statements; Ratings Change and Other Information
69


SECTION 5.02.
 
Notices of Default
70


SECTION 5.03.
 
Existence; Conduct of Business


70


SECTION 5.04.
 
Payment of Taxes and other Obligations
70


SECTION 5.05.
 
Maintenance of Properties; Insurance
70


SECTION 5.06.
 
Books and Records; Inspection Rights
71


SECTION 5.07.
 
Compliance with Laws
71


SECTION 5.08.
 
Use of Proceeds and Letters of Credit
71


SECTION 5.09.
 
Maintenance of Separateness
71


SECTION 5.10.
 
Required Subsidiary Guarantors
71


SECTION 5.11.
 
Anti-Corruption Laws and Sanctions
72


SECTION 5.12.
 
Excluded Ventures
72


ARTICLE VI
Negative Covenants; Financial Covenant


SECTION 6.01.
 
Indebtedness
73


SECTION 6.02.
 
Liens and Sale and Leaseback Transactions
74


SECTION 6.03.
 
Mergers, Fundamental Changes and Dispositions
76


SECTION 6.04.
 
Transactions with Affiliates
76


SECTION 6.05.
 
Fiscal Year; Accounting Principles
77


SECTION 6.06.
 
Change in Nature of Business
77


SECTION 6.07.
 
Restricted Payments
77


SECTION 6.08.
 
Changes in Organization Documents
77


SECTION 6.09.
 
Maximum Consolidated Leverage Ratio
77


ARTICLE VII
Events of Default


 
 
 
 
ARTICLE VIII
The Administrative Agent


SECTION 8.01.
 
Appointment and Authority
80


SECTION 8.02.
 
Rights as a Lender and Issuing Bank
80


 
 
 
 
 
 
 
 











ii

--------------------------------------------------------------------------------





SECTION 8.03.
 
Exculpatory Provisions
81


SECTION 8.04.
 
Reliance by Administrative Agent
81


SECTION 8.05.
 
Delegation of Duties
82


SECTION 8.06.
 
Resignation of Administrative Agent
82


SECTION 8.07.
 
Non-Reliance on Administrative Agent and Other Lenders
83


SECTION 8.08.
 
No Other Duties, Etc
84


SECTION 8.09.
 
Administrative Agent May File Proofs of Claim
84


SECTION 8.10.
 
Release of Lien on Cash Collateral Upon Expiration of Letters of Credit
84


SECTION 8.11.
 
Consent
85


SECTION 8.12.
 
ERISA
85


ARTICLE IX
Miscellaneous


SECTION 9.01.
 
Notices; Effectiveness; Communication
85


SECTION 9.02.
 
Waivers; Amendments
87


SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
89


SECTION 9.04.
 
Successors and Assigns
91


SECTION 9.05.
 
Survival
94


SECTION 9.06.
 
Counterparts; Integration; Effectiveness; Electronic Execution
95


SECTION 9.07.
 
Severability
96


SECTION 9.08.
 
Right of Setoff
96


SECTION 9.09.
 
Subsidiary Guarantees
96


SECTION 9.10.
 
Governing Law; Jurisdiction; Consent to Service of Process
97


SECTION 9.11.
 
WAIVER OF JURY TRIAL
97


SECTION 9.12.
 
Headings
97


SECTION 9.13.
 
Confidentiality
98


SECTION 9.14.
 
Interest Rate Limitation
99


SECTION 9.15.
 
USA PATRIOT Act
99


SECTION 9.16.
 
No Advisory or Fiduciary Responsibility
99


SECTION 9.17.
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
100


SECTION 9.18.
 
Restatement of the Existing MPLX Credit Agreement
100


 
 
 
 















SCHEDULES:
Schedule 2.01 – Commitments
Schedule 3.12 – Subsidiaries; Equity Investments
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Transactions with Affiliates


iii

--------------------------------------------------------------------------------







EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Interest Election Request
Exhibit D – Form of Note
Exhibit E-1 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-1 – Form of Incremental Commitment Activation Notice
Exhibit F-2 – Form of New Lender Supplement
Exhibit G – Form of Subsidiary Guarantee




iv

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 26, 2019, among MPLX LP,
a Delaware limited partnership, the LENDERS party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent.
The parties hereto agree as follows:

ARTICLE I
Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Period” means the period beginning with the quarter in which
payment of the purchase price for a Specified Acquisition is made and ending on
the earlier of (a) the last day of the second fiscal quarter following the
fiscal quarter in which such payment is made and (b) the date on which the
Borrower notifies the Administrative Agent that it desires to end the
Acquisition Period for such Specified Acquisition. As used above, “Specified
Acquisition” means any one or more transactions (i) consummated during a
consecutive twelve-month period pursuant to which the Borrower or any Subsidiary
acquires for an aggregate purchase price of not less than $50,000,000 (x) Equity
Interests in a Person that is (or becomes, after such acquisition) a Subsidiary
of the Borrower or of MPC, (y) Equity Interests in other entities or (z) other
property or assets (other than acquisitions of Equity Interests of a Person,
capital expenditures and acquisitions of inventory or supplies in the ordinary
course of business) of, or of an operating division or business unit of, any
other Person and (ii) which is designated by the Borrower (by written notice to
the Administrative Agent) as a “Specified Acquisition.”
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder and under the other
Loan Documents, and any successor in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $3,500,000,000.
“Agreement” means this Amended and Restated Credit Agreement, as it may from
time to time be amended, restated, supplemented or otherwise modified.





--------------------------------------------------------------------------------





“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or, in the event the LIBO Screen Rate is not available for
such maturity of one month, the Interpolated Screen Rate) at approximately 11:00
a.m., London time, on such day for deposits in dollars with a maturity of one
month; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero. If the Alternate Base Rate is being used as an alternate rate
of interest pursuant to Section 2.13, then the Alternate Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above; provided that the Alternate Base Rate shall not be less
than 1% per annum. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“ANDX” means Andeavor Logistics LP, a Delaware limited partnership.
“ANDX Acquisition” means the acquisition by the Borrower of ANDX pursuant to the
ANDX Acquisition Agreement, in accordance with which Merger Sub will merge with
and into ANDX with ANDX surviving such merger as a wholly owned Subsidiary of
the Borrower on the terms and subject to the conditions set forth in the ANDX
Acquisition Agreement.
“ANDX Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
May 7, 2019 (including the disclosure letters relating thereto), by and among
the Borrower, ANDX, Tesoro Logistics GP, LLC, a Delaware limited liability
company and the general partner of ANDX, the General Partner and Merger Sub.
“ANDX Existing Debt” means (a) the 5.50% Senior Notes due 2019 and the 6.25%
Senior Notes due 2022, each issued and outstanding under the Indenture dated as
of October 29, 2014, by and among Tesoro Logistics LP, Tesoro Logistics Finance
Corp., the guarantors party thereto, if any, and U.S. Bank National Association,
as trustee, (b) the 6.375% Senior Notes due 2024 issued and outstanding under
the Indenture dated as of May 12, 2016, by and among Tesoro Logistics LP, Tesoro
Logistics Finance Corp., the guarantors party thereto, if any, and U.S. Bank
National Association, as trustee, (c) the 5.25% Senior Notes due 2025 issued and
outstanding under the Indenture dated as of December 2, 2016, by and among
Tesoro Logistics LP, Tesoro Logistics Finance Corp., the guarantors party
thereto, if any, and U.S. Bank National Association, as trustee, (d) the 3.500%
Senior Notes due 2022, 4.250% Senior Notes due 2027, and 5.200% Senior Notes due
2047, each issued and outstanding under the Indenture dated as of November 28,
2017, by and among ANDX, Tesoro Logistics Finance Corp., and U.S. Bank National
Association, as trustee and (e) any other Indebtedness in the form of term loans
incurred by, or notes, debentures or similar securities issued by, ANDX or any
of its subsidiaries (other than any subsidiary that would be an Excluded
Venture) after the date of this Agreement that is outstanding on the
Availability Date other than Indebtedness permitted by Section 6.01(c).
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments (disregarding, to the extent applicable
pursuant to Section 2.20, any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment at such time. If all of the Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any permitted assignments
made hereunder and, to


2

--------------------------------------------------------------------------------





the extent applicable pursuant to Section 2.20, to any Lender’s status as a
Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any ABR Revolving Loan or
Eurodollar Revolving Loan, or with respect to the commitment fees, ticking fees
or letter of credit fees payable hereunder, as the case may be, the applicable
rate per annum set forth in the grid below under the caption “ABR Revolving Loan
Spread”, “Eurodollar Revolving Loan Spread; Letter of Credit Fee” or “Commitment
Fee Rate/Ticking Fee Rate”, as the case may be, based upon the Applicable
Ratings by S&P, Moody’s, and Fitch, respectively, as of such date:
Pricing Level
Applicable Ratings
(S&P/Moody’s/Fitch):
ABR Revolving Loan Spread
Eurodollar Revolving Loan Spread;
Letter of Credit Fee
Commitment Fee Rate/
Ticking Fee Rate
1
A-/A3/A- or higher
0.000%
1.000%
0.100%
2
BBB+/Baa1/BBB+
0.125%
1.125%
0.125%
3
BBB/Baa2/BBB
0.250%
1.250%
0.150%
4
BBB-/Baa3/BBB-
0.500%
1.500%
0.200%
5
BB+/Ba1/BB+ or below
0.750%
1.750%
0.250%



For purposes of the foregoing, (a) if at any time, only one Applicable Rating
shall be in effect, the applicable Pricing Level shall be determined by
reference to the available Applicable Rating, (b) if no Applicable Rating shall
be in effect (other than by reason of the circumstances referred to in the final
paragraph of this definition), Pricing Level 5 shall apply, (c) if at any time
there is more than one Applicable Rating in effect and such Applicable Ratings
are in different Pricing Levels, then (i) if three Applicable Ratings are in
effect, either (x) if two of the Applicable Ratings are in the same Pricing
Level, such Pricing Level will apply or (y) if all three Applicable Ratings are
in different Pricing Levels, then the Pricing Level corresponding to the middle
Applicable Rating will apply and (ii) if only two Applicable Ratings are in
effect, then the Pricing Level corresponding to the higher Applicable Rating
will apply, unless there is more than one Pricing Level between such Applicable
Ratings, in which case the Pricing Level one below that applicable to the higher
of the two such Applicable Ratings will apply, and (d) if the Applicable Ratings
established by S&P, Moody’s or Fitch shall be changed (other than as a result of
a change in the rating system of S&P, Moody’s or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.
If the rating system of S&P, Moody’s or Fitch shall change, or if any such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Rating” means, for each of S&P, Moody’s and Fitch, the rating
assigned by such rating agency to the Index Debt, provided that if such rating
agency shall at any time fail to have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the final paragraph of
the definition of “Applicable Rate”), the Borrower may seek and obtain a rating
of the Facility from such rating agency, and on and after the date on which such
rating of the Facility is obtained


3

--------------------------------------------------------------------------------





until such time (if any) that a rating by such rating agency for the Index Debt
becomes effective again, the Applicable Rating for such rating agency shall mean
the rating assigned by such rating agency to the Facility.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, BofA Securities, Inc., Citibank, N.A., Mizuho Bank, Ltd.,
MUFG Bank, Ltd. and RBC Capital Markets2.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent in
consultation with the Borrower.
“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).
“Availability Date” means the date on which the conditions specified in Section
4.02 are satisfied (or waived in accordance with Section 9.02).
“Availability Period” means the period from and including the Availability Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
 
 
2RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.





4

--------------------------------------------------------------------------------





“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity), or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means MPLX LP, a Delaware limited partnership.
“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan, as the context may
require.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04(b), which shall be substantially in the
form of Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Cash Collateralize” or “cash collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Banks or the Swingline Lender (as applicable) and the
Lenders, as collateral for the Total LC Exposure, Obligations in


5

--------------------------------------------------------------------------------





respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the Issuing Bank(s) or the Swingline Lender benefiting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and the applicable Issuing Bank(s) or the Swingline
Lender (as applicable). “Cash Collateral” or “cash collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and
(f)    in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.
“Change in Control” means as of any date, (a) failure of MPC to own, directly or
indirectly, at least 51% of the Equity Interests of the General Partner that are
entitled to vote for the board of directors or equivalent governing body of the
General Partner or (b) failure of the General Partner to be the sole general
partner of, and to Control, the Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority; provided, however, that for purposes of this
Agreement (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in


6

--------------------------------------------------------------------------------





each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Operation Date” the date on which a Material Project is
substantially complete and commercially operable.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such amount may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased by any Commitment Increase
from time to time pursuant to Section 2.22. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
the New Lender Supplement pursuant to which such Lender shall have assumed or
provided its Commitment, as applicable.
“Commitment Increase” has the meaning assigned to such term in Section 2.22(a).
“Commitment Termination Date” means the first to occur of (a) the date of the
termination of the ANDX Acquisition Agreement in accordance with its terms, (b)
November 8, 2019 and (c) the date that the Borrower terminates the Commitments
in whole pursuant to Section 2.08.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, any successor statute, and any rule, regulation,
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
“Compliance Certificate Delivery Date” with respect to a Quarter-End Date means
the earlier of (a) the date of delivery, pursuant to Section 5.01(c), of the
Compliance Certificate with respect to the reporting period ending on such
Quarter-End Date or (b) the date that such Compliance Certificate is required to
be delivered pursuant to Section 5.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


7

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period plus, (b) to the extent reducing
Consolidated Net Income for such period, and without duplication: (i) net
federal, state, local or foreign income or franchise tax expense; (ii) net
interest expense (including amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness),
amortization of capitalized interest and the net amount accrued (whether or not
actually paid) pursuant to any interest rate protection agreement during such
period (or minus the net amount receivable (whether or not actually received)
during such period); (iii) depreciation, depletion and amortization expense,
including amortization of intangibles; (iv) extraordinary expenses or loss and
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, (A) non-cash losses from dispositions not in the
ordinary course of business and (B) goodwill or intangible asset impairment);
and (v) any other non-cash charges to income (including non-cash charges (I)
relating to stock based compensation, (II) resulting from the decline in the
value of inventory due to the application of the lower of cost or market/net
realizable value valuation method, (III) relating to Swap Agreements, and (IV)
attributable to non-cash write-downs of assets); minus, (c) to the extent
included in the calculation of Consolidated Net Income for such period, without
duplication, the sum of: (i) any extraordinary income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on dispositions not in the
ordinary course of business); (ii) any cash expenditures during such period on
account of any non-cash item which was added back to Consolidated EBITDA during
any prior period with respect to which a calculation of Consolidated EBITDA was
made under this Agreement (and provided that the cash expenditure does not
impact Consolidated Net Income in the period paid); (iii) any other unusual or
non-recurring non-cash income or gains; and (iv) any non-cash gains attributable
to non-cash write-ups of assets, all as determined for the Borrower and its
Subsidiaries on a consolidated basis.
For purposes of the foregoing clauses (a) and (b), without duplication,
Consolidated Net Income and consolidated expenses shall be adjusted with respect
to net income and expenses of Non-Wholly Owned Subsidiaries, to the extent not
already excluded from Consolidated Net Income, to reflect only the Borrower’s
pro rata ownership interest therein.
Consolidated EBITDA for the relevant period shall be calculated after giving
effect, on a pro forma basis, to acquisitions and dispositions consummated
during such period of the following by the Borrower or its Subsidiaries, as if
such acquisition or disposition occurred on the first day of such period:
(w) more than 50% of the Equity Interests in any other Person, (x) Equity
Interests in any Person that is (or, in the case of an acquisition, that becomes
after such acquisition) a Subsidiary of the Borrower, (y) Equity Interests in
other Persons and (z) other property or assets (other than acquisitions or
dispositions of Equity Interests in a Person, capital expenditures and
acquisitions of inventory or supplies in the ordinary course of business) of, or
of an operating division or business unit of, any other Person. In the case of
any such acquisition, any such pro forma adjustment shall be at the Borrower’s
option, and in the case of any such dispositions, the Borrower may elect to
exclude the pro forma effect of dispositions to the extent that the aggregate
consideration received by the Borrower and its Subsidiaries in connection with
such excluded dispositions does not exceed $50,000,000 during any period of four
fiscal quarters. In the case of any such acquisition of property or assets
(either directly or indirectly through the acquisition of Equity Interests of
any Person holding such property or assets) that were not in operation or
otherwise did not constitute a “business” (as described in Rule 11-01(d) of
Regulation S-X promulgated under the Exchange Act) during the period of four
fiscal quarters preceding the consummation of such acquisition, the pro forma
adjustment may be calculated on the basis of, at the Borrower’s option, either
(i) annualizing the Consolidated EBITDA attributable to the operations of such
property or assets for the portion of the relevant period elapsed subsequent to
the consummation of such acquisition or (ii) solely if less than a full fiscal
quarter has elapsed subsequent to the consummation of such acquisition and
subject to the approval by the Administrative Agent as set forth below, the
projected Consolidated EBITDA


8

--------------------------------------------------------------------------------





attributable to the operation of such property or assets for the 12-month period
following the consummation of the acquisition (such projected Consolidated
EBITDA to be determined based on customer contracts relating to such property or
assets, the creditworthiness of the other parties to such contracts, projected
revenues from such contracts, capital costs and expenses and other reasonable
factors) (such calculation under this clause (ii), the “Projected Acquired
Assets EBITDA Adjustments”). Any pro forma adjustments shall be calculated in
good faith by the Borrower and shall be supported by reasonably detailed
calculations furnished together with the Compliance Certificate delivered
pursuant to Section 5.01(c) for the applicable period; provided that in the case
of any Projected Acquired Assets EBITDA Adjustments, (A) the Borrower shall have
delivered to the Administrative Agent a proposed determination of such Projected
Acquired Assets EBITDA Adjustments setting forth pro forma adjustments of
Consolidated EBITDA with respect to such property or assets, together with
reasonably detailed information with respect thereto, and (B) as soon as
reasonably practicable after delivery by the Borrower of such proposed
determination of Projected Acquired Assets EBITDA Adjustments, and in any event
within 10 Business Days following the Borrower’s delivery, the Administrative
Agent shall either (1) approve such determination of Projected Acquired Assets
EBITDA Adjustments (such approval not to be unreasonably withheld, conditioned
or delayed), (2) object to such determination of Projected Acquired Assets
EBITDA Adjustments based on application of criteria set forth in clause (ii)
above or (3) request additional information from the Borrower as is reasonably
necessary to approve or object to the Borrower’s proposed determination. If the
Administrative Agent objects to the Borrower’s determination of Projected
Acquired Assets EBITDA Adjustments or requests additional information, the
Borrower and Administrative Agent shall reasonably cooperate to agree upon the
determination of Projected Acquired Assets EBITDA Adjustments as soon as is
reasonably practicable.
Further, in connection with any Material Project, Consolidated EBITDA, for
purposes of calculating the ratio of Consolidated Total Debt to Consolidated
EBITDA and compliance with Section 6.09, may be modified so as to include
Material Project EBITDA Adjustments, as provided in Section 6.09.
“Consolidated Net Income” means, for any period, the sum of (a) net income
(loss) of the Borrower and its Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
income (or loss) of Excluded Ventures and any other Person (other than a
Subsidiary) in which the Borrower or any Subsidiary has an ownership interest,
plus (b) cash dividends or similar cash distributions received by the Borrower
and its Subsidiaries during such period from Excluded Ventures and any other
Person (other than a Subsidiary) in which the Borrower or any Subsidiary has an
ownership interest. Further, when determining Consolidated Net Income for any
fiscal quarter, Consolidated Net Income shall not include any undistributed net
income of a Subsidiary to the extent that the ability of such Subsidiary to make
Restricted Payments to the Borrower or to a Subsidiary is, as of the date of
determination of Consolidated Net Income, restricted by its Organization
Documents, any Contractual Obligation (other than pursuant to this Agreement) or
any applicable law.
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries and (ii) goodwill and other business combination related
intangible assets of the Borrower and the Subsidiaries, in each case determined
on a consolidated basis in accordance with GAAP, all as reflected in the
consolidated financial statements most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 5.01(a) or Section 5.01(b) (or, prior
to the first delivery of such financial statements, the most recent consolidated
financial statements of the Borrower referred to in Section 3.04(b)); provided
that the assets of Excluded Ventures and the liabilities of Excluded Ventures
shall be excluded from calculation of Consolidated Net Tangible Assets,


9

--------------------------------------------------------------------------------





provided that, in the case of any such liabilities, to the extent such
liabilities are recourse to the Borrower or any Subsidiary, the full amount of
such liabilities that are so recourse shall be deducted for purposes of this
definition. For purposes of this definition, the amount of assets and
liabilities of any Non-Wholly Owned Subsidiary shall be included or deducted, as
the case may be, only to the extent of the proportional Equity Interests
directly or indirectly owned by the Borrower in such Subsidiary, provided that,
in the case of any such liabilities, to the extent such liabilities are recourse
to the Borrower or any other Subsidiary, the full amount of such liabilities
that are so recourse shall be deducted for purposes of this definition. From and
after the Availability Date, the Consolidated Net Tangible Assets as of any date
prior to the Availability Date shall be determined on a pro forma basis to give
effect to the ANDX Acquisition.
“Consolidated Total Debt” means, at any date, without duplication the aggregate
amount of the Debt of the Borrower and its Subsidiaries as of such date
determined on a consolidated basis. For purposes of this definition, “Debt”
means Indebtedness of the type specified in clause (a), (b), (c) or (g),
clause (h) or (i) (so long as obligations specified in such clause are not
contingent) or clause (f) (if the Guarantees specified in such clause are of
Indebtedness of the type referred to above) of the definition of “Indebtedness”.
If (x) on or prior to a Quarter-End Date the Borrower or a Subsidiary has
designated any Debt constituting Material Indebtedness (“Designated Material
Debt”) to be repaid on or before the Compliance Certificate Delivery Date with
respect to such Quarter-End Date (whether such repayment is due to stated
maturity, an irrevocable prepayment or redemption notice, a tender offer or
otherwise), (y) on or prior to such Quarter-End Date the Borrower or a
Subsidiary has issued new Debt that is included in the calculation of
Consolidated Total Debt as of such Quarter-End Date (“New Debt”) for the stated
purpose of, among other things, repaying or redeeming the Designated Material
Debt, and (z) on such Quarter-End Date an amount equal to the net cash proceeds
of the New Debt (or, if less, an amount sufficient to repay or redeem the
Designated Material Debt) is held by the Borrower or such Subsidiary as
unrestricted cash and cash equivalents (in both cases not subject to any Liens
other than inchoate Liens arising by operation of law or Liens in favor of the
trustee or agent or holders of the Designated Material Debt) or deposited with
the trustee or agent or holders of the Designated Material Debt (the amount so
held or deposited is herein referred to as the “Available Cash Amount”), then at
the option of the Borrower, Designated Material Debt in an amount not to exceed
the amount of the New Debt or the Available Cash Amount may be excluded from the
calculation of Consolidated Total Debt on such Quarter-End Date.
Notwithstanding the foregoing, Indebtedness of a Non-Wholly Owned Subsidiary of
a Person shall be included in Consolidated Total Debt only to the extent of the
Borrower’s proportional interest therein, unless such Indebtedness is recourse
to the Borrower or any Subsidiary, in which case the full amount of such
Indebtedness that is recourse to the Borrower or any Subsidiary shall be
included in the calculation of Consolidated Total Debt.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.


10

--------------------------------------------------------------------------------





“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (ii) to
fund any portion of its participations in Letters of Credit or Swingline Loans
or (iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and indicates that such position is based on such Lender’s good-faith
determination that a condition precedent to funding (which condition precedent,
together with the applicable default, shall be specifically identified in such
writing or public statement) to funding a Loan cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Borrower or a Credit Party made
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit and Swingline
Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Borrower’s or such Credit
Party’s receipt of such certification in form and substance satisfactory to the
Borrower and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has, or has a Lender Parent that has, become the subject
of a Bail-In Action. Any determination by the Administrative Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (e) above
shall be conclusive and binding absent manifest error.
“Designated Material Debt” has the meaning set forth in the definition of
Consolidated Total Debt.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.


11

--------------------------------------------------------------------------------





“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund or (e) any other Person that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and that extends credit or
makes or purchases loans in the ordinary course of its business, other than, in
each case, (i) a Defaulting Lender or a Lender Parent thereof, (ii) the Borrower
or any Subsidiary or other Affiliate of the Borrower or (iii) a natural person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any Indebtedness that is convertible at the option
of the holder into Equity Interests, to the extent such holder has not so
converted such Indebtedness).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or the General Partner, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal


12

--------------------------------------------------------------------------------





Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Excluded Venture” means each subsidiary of the Borrower that has been
designated by the Borrower as an Excluded Venture pursuant to Section 5.12(a)
and, pursuant to Section 5.12(e), any subsidiary of such Excluded Venture.
“Existing ANDX Credit Agreements” means, collectively, (a) the Existing ANDX
Drop-Down Credit Agreement and (b) the Existing ANDX Revolving Credit Agreement.
“Existing ANDX Credit Agreements Refinancing” means the payment in full of all
principal, interest, fees and other amounts due or outstanding under the
Existing ANDX Credit Agreements, including the cancellation of all letters of
credit issued and outstanding thereunder (other than any such letter of credit
designated hereunder as an Existing Letter of Credit or cash collateralized or
backstopped in a manner reasonably satisfactory to the Borrower and the
Administrative Agent), the termination of all commitments thereunder and the
discharge and release of all guarantees and Liens thereunder, if any.
“Existing ANDX Drop-Down Credit Agreement” means the Credit Agreement dated as
of January 29, 2016, among ANDX, the lenders party thereto and Bank of America,
N.A., as administrative agent.
“Existing ANDX Revolving Credit Agreement” means the Third Amended and Restated
Credit Agreement dated as of January 29, 2016, among ANDX, the lenders party
thereto and Bank of America, N.A., as administrative agent, swingline lender and
L/C issuer.


13

--------------------------------------------------------------------------------





“Existing Credit Agreements Refinancing” means, collectively, (a) the Existing
ANDX Credit Agreements Refinancing and (b) the Existing MPLX Credit Agreement
Refinancing.
“Existing Letter of Credit” means any letter of credit that is issued under the
Existing MPLX Credit Agreement or the Existing ANDX Credit Agreements for the
account of the Borrower or any Subsidiary (or any Person that, upon the
consummation of the ANDX Acquisition, will become a Subsidiary on the
Availability Date) by any Person that is an Issuing Bank hereunder and that,
subject to compliance with the requirements set forth in Section 2.05 as to the
maximum Total LC Exposure and expiration of Letters of Credit, on the
Availability Date is designated as an “Existing Letter of Credit” by written
notice thereof by the Borrower and such Issuing Bank to the Administrative Agent
(which notice shall contain a representation and warranty by the Borrower as of
the Availability Date that the conditions precedent set forth in Sections
4.03(a) and 4.03(b) shall be satisfied immediately after giving effect to such
designation).
“Existing Maturity Date” has the meaning assigned to such term in Section
2.21(a).
“Existing MPLX Credit Agreement” means the Credit Agreement dated as of July 21,
2017, among the Borrower, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent, as in effect immediately prior to
the effectiveness of the restatement thereof to be in the form of this Agreement
pursuant to Section 9.18.
“Existing MPLX Credit Agreement Refinancing” means the payment in full of all
principal, interest, fees and other amounts due or outstanding under the
Existing MPLX Credit Agreement, including the cancellation of all letters of
credit issued and outstanding thereunder (other than any such letter of credit
designated hereunder as an Existing Letter of Credit and the termination of all
commitments thereunder (or, in the case of any such commitment held by a Person
that is a Lender as of the Availability Date, the restatement and replacement
pursuant to Section 9.18 of such commitment to be in the form of (and in the
amount of) the Commitment of such Lender hereunder as of the Availability
Date)).
“Extending Lender” has the meaning assigned to such term in Section 2.21(b).
“Extension Closing Date” has the meaning assigned to such term in Section
2.21(b).
“Facility” means the revolving credit facility provided for herein.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities, any agreements entered into pursuant
to Section 1471(b)(1) of the Code and any current or future regulations or
official interpretations of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero.
“Fee Letters” means, collectively, each fee letter executed by the Borrower and
one or more of the Administrative Agent and the Arrangers in connection with the
Facility or this Agreement, in each case solely to the extent as any such letter
relates to the Facility or this Agreement.


14

--------------------------------------------------------------------------------





“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or vice president of finance of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary or assistant secretary of such Person shall
have, theretofore (including on the Closing Date) or concurrently therewith,
delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.
“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“General Partner” means (a) MPLX GP LLC, a Delaware limited liability company,
or (b) any successor to the Person referred to in clause (a) as the General
Partner of the Borrower (as such term is defined in the Borrower’s partnership
agreement).
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).
Notwithstanding the foregoing, to the extent that at any time on or after the
Closing Date the Borrower or any of its Subsidiaries guarantees (x) the
obligations of Crowley Blue Water Partners LLC under the Amended and Restated
Chapter 537 Reserve Fund and Financial Agreement, dated June 30, 2016, between
Crowley Blue Water Partners LLC and the United States of America, Contract No.
MA-14402, (y) the obligations of Crowley Tankers II, LLC, Crowley Tanker
Charters III, LLC, Crowley Tankers IV, LLC and/or Crowley Tankers V, LLC under
that certain Amended and Restated Senior Secured Term Loan Agreement, dated
September 30, 2015, or (z) the obligations of Midwest Connector Capital Company,
LLC under the Contingent Equity Contribution Undertaking (Senior Notes), dated
March 11, 2019 (in each case, as amended, restated, supplemented or otherwise
modified from time to time, so long


15

--------------------------------------------------------------------------------





as the amount of the obligations of the Borrower and its Subsidiaries in respect
of any such guarantee would not exceed the amount of the obligation of MPC in
respect of its guarantee thereof as in effect on the Closing Date), such
guarantee shall not constitute a Guarantee hereunder if and for so long as the
effectiveness of such obligations of the Borrower and its Subsidiaries is
conditioned upon or subject to the occurrence of certain events (other than the
failure of the primary obligor to pay or perform), which events have not yet
occurred.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.
“ICC Rule” has the meaning assigned to such term in Section 2.05(o).
“Increasing Lenders” has the meaning assigned to such term in Section 2.22(a).
“Incremental Commitment Activation Notice” means a notice substantially in the
form of Exhibit F-1.
“Incremental Commitment Effective Date” means any Business Day designated as
such in an Incremental Commitment Activation Notice or, if later, the first date
on which each condition set forth in Section 4.04 shall have been satisfied or
waived with respect to the Commitment Increase set forth therein.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and, if applicable, for
which reserves in conformity with GAAP have been provided), (e) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person (other than, in the case of property owned or
acquired by the Borrower or any Subsidiary, Liens on Equity Interests in Joint
Ventures and Liens on Equity Interests in Excluded Ventures, in each case to the
extent permitted under Section 6.02(a)(ix)) whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of such property’s fair
market value, (f) all Guarantees by such Person of Indebtedness of others (other
than, in the case of the Borrower or any Subsidiary, Guarantees solely in the
form of Liens on Equity Interests in Joint Ventures and Liens on Equity
Interests in Excluded Ventures, in each case to the extent permitted under
Section 6.02(a)(ix)), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is legally liable therefor as a result of such Person’s
ownership interest in or other relationship with such other Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The Indebtedness of any Person shall not include endorsements of
checks, bills of exchange and other instruments for deposit or collection in the
ordinary course of business.


16

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 3.11.
“Information Memorandum” means the Confidential Information Memorandum dated
June 27, 2019, relating to the Borrower and the Facility.
“Initial Borrowing” has the meaning assigned to such term in Section 2.22(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which shall be
substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Revolving Loan, the
first Business Day following the last day of each March, June, September and
December of each year, (b) with respect to any Eurodollar Revolving Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Revolving Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the day that such Swingline Loan is required to be repaid.
“Interest Period” means with respect to any Eurodollar Revolving Borrowing, the
period commencing on the date of such Borrowing and ending one week thereafter
or on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter or, with the consent of each Lender, any other
period, in each case, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless (other than
in the case of a one week Interest Period) such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (b) any Interest Period of one month
or more that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Screen Rate” means, with respect to any period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
LIBO Screen Rate for the longest maturity for which a LIBO Screen Rate is
available that is shorter than such period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such period, in each case, as of the time the Interpolated Screen
Rate is required to be determined in accordance with the other provisions
hereof.
“IRS” means the United States Internal Revenue Service.
“ISP” has the meaning assigned to such term in Section 2.05(o).


17

--------------------------------------------------------------------------------





“Issuing Bank” means each of Wells Fargo Bank, National Association, JPMorgan
Chase Bank, N.A., Bank of America, N.A., Barclays Bank PLC, Citibank, N.A.,
Mizuho Bank, Ltd., MUFG Bank, Ltd., Royal Bank of Canada and any other Lender
that becomes an Issuing Bank pursuant to Section 2.05(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, other than any such Person
that ceases to be an Issuing Bank pursuant hereto. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate (it
being agreed that such Issuing Bank shall cause such Affiliate to comply with
the requirements of Section 2.05 with respect to such Letters of Credit).
“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with one or more third parties so long as
such joint venture entity does not constitute a Subsidiary or an Excluded
Venture.
“LC Commitment” means (a) with respect to each of Wells Fargo Bank, National
Association, JPMorgan Chase Bank, N.A., Bank of America, N.A., Barclays Bank
PLC, Citibank, N.A., Mizuho Bank, Ltd., MUFG Bank, Ltd. and Royal Bank of
Canada, $37,500,000 and (b) with respect to any Issuing Bank that becomes an
Issuing Bank hereunder pursuant to Section 2.05(j), the amount agreed in the
applicable written agreement referred to in such Section, or, in each case, such
other amount as shall be agreed from time to time in writing by the Borrower and
such Issuing Bank (and notified in writing to the Administrative Agent).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.20(c) of the LC Exposures of
Defaulting Lenders in effect at such time.
“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.
“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any New Lender that
shall have become a party hereto pursuant to Section 2.22 and (c) any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and the Existing Letters of Credit, other than any such letter of credit that
shall have ceased to be a Letter of Credit outstanding hereunder pursuant to
Section 9.05.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the “LIBO Rate” for such Interest Period
shall be Interpolated Screen Rate at such time and (b) if the LIBO Rate,
determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“LIBO Screen Rate” means, for any date and time, with respect to any Eurodollar
Borrowing for any Interest Period, or with respect to any determination of the
Alternate Base Rate


18

--------------------------------------------------------------------------------





pursuant to clause (c) of the definition thereof, the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in dollars (for
delivery on the first day of such Interest Period) for a period equal in length
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that published such rate from time to time as selected
by the Administrative Agent from time to time in its reasonable discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“LMIR” means, for any day, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) for deposits in dollars with a maturity of one month;
provided that if such rate, determined as set forth above, shall be less than
zero, such rate shall be deemed to be zero.
“Loan” means a Revolving Loan or a Swingline Loan, as the context may require.
“Loan Documents” means this Agreement, each New Lender Supplement, the
Subsidiary Guarantee, each agreement creating or perfecting rights in Cash
Collateral, any other document executed by a Loan Party and the Administrative
Agent that contains a provision stating that it is a “Loan Document” as herein
defined and, other than for purposes of Section 9.02, any agreement designating
an additional Issuing Bank as contemplated by Section 2.05(j) and each
promissory note executed and delivered by the Borrower under Section 2.09(e) (if
any).
“Loan Parties” means the Borrower and each Subsidiary Guarantor.
“MarkWest Hydrocarbon” means (a) MarkWest Hydrocarbon, L.L.C., a Delaware
limited liability company, and any successor thereto and (b) any transferee of
all or substantially all of the assets of any Person referred to in clause (a).
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, property or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents, or (c) a material adverse effect on the legality, validity, binding
effect or enforceability of any Loan Party of any Loan Document to which it is a
party.
“Material Agreement” means (a) a material contract between or among one or more
of the Borrower and its Subsidiaries and one or more MPC Companies necessary for
the ongoing operation and business of the Borrower and its Subsidiaries and
(b) any agreement to which any Loan Party is a party which, if terminated or
cancelled, could reasonably be expected to have a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in


19

--------------------------------------------------------------------------------





respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Project” means the construction or expansion of any capital asset of
the Borrower, any Subsidiary, any Excluded Venture or any Joint Venture, the
aggregate actual or budgeted capital cost of which (in each case, including
capital costs expended prior to the acquisition by the Borrower, such
Subsidiary, such Excluded Venture or such Joint Venture, as applicable, and
including capital costs expended prior to the construction or expansion of such
asset) exceeds $50,000,000.
“Material Project EBITDA Adjustments” means, with respect to each Material
Project:
(a)    prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount (such amount, the “Projected Consolidated EBITDA”) equal
to the projected Consolidated EBITDA attributable to such Material Project
(including in the case of a Material Project of an Excluded Venture or Joint
Venture, the Borrower’s pro-rata share of projected Consolidated EBITDA of such
Excluded Venture or Joint Venture (calculated in accordance with the definition
of Consolidated EBITDA as if such Excluded Venture or Joint Venture were a
Subsidiary of the Borrower) attributable to the equity interest of the Borrower
in such Excluded Venture or Joint Venture) for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
Projected Consolidated EBITDA to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date and other reasonable factors),
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the fiscal quarter in which construction of such Material Project commences and
for each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation Date (provided that,
in the case of a Material Project of an Excluded Venture or a Joint Venture,
such actual Consolidated EBITDA shall be calculated in accordance with the
definition of Consolidated EBITDA as if such Excluded Venture or Joint Venture
were a Subsidiary of the Borrower)); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the Projected Consolidated EBITDA shall be reduced, in each of the four quarters
ending after the scheduled Commercial Operation Date to (but excluding) the
first full quarter after its actual Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75% and (v) longer than 365 days, 100%; and
(b)    thereafter, for the first full fiscal quarter following the Commercial
Operation Date and the immediately two succeeding fiscal quarters, the Projected
Consolidated EBITDA (calculated in the manner set forth in clause (a) above) for
the fiscal quarters constituting the balance of the four full fiscal quarter
period following such Commercial Operation Date may, at the Borrower’s option,
be added to actual Consolidated EBITDA for such fiscal quarters (provided that
in the event the actual Consolidated EBITDA attributable to such Material
Project for any full fiscal quarter after the Commercial Operation Date shall
materially differ from the Projected Consolidated EBITDA for such fiscal
quarter, the Projected Consolidated EBITDA attributable to such Material Project
for any remaining fiscal quarters included in the foregoing calculation shall be
redetermined).


20

--------------------------------------------------------------------------------





In the event that the Borrower intends to include Material Project EBITDA
Adjustments with respect to any Material Project, then:
(A)    prior to the delivery of the first Compliance Certificate in which
Material Project EBITDA Adjustments are made with respect to such Material
Project in the amount permitted pursuant to clause (a), the Borrower shall have
delivered to the Administrative Agent a proposed determination of such Material
Project EBITDA Adjustments setting forth pro forma projections of Consolidated
EBITDA with respect to such Material Project, together with reasonably detailed
supporting information with respect thereto, and indicating the scheduled
Commercial Operation Date; and
(B)    as soon as reasonably practicable after delivery by the Borrower of such
proposed determination of Material Project EBITDA Adjustments pursuant to clause
(A) above, and in any event within 10 Business Days following the Borrower’s
delivery, the Administrative Agent shall either (1) approve such determination
of Material Project EBITDA Adjustments (such approval not to be unreasonably
withheld, conditioned or delayed), (2) object to such determination of Material
Project EBITDA Adjustments based on application of criteria set forth in clause
(a) of this definition, or (3) request additional information from the Borrower
as is reasonably necessary to approve or object to the Borrower’s proposed
determination. If the Administrative Agent objects to the Borrower’s
determination of Material Project EBITDA Adjustments or requests additional
information, the Borrower and Administrative Agent shall reasonably cooperate to
agree upon the determination of Material Project EBITDA as soon as is reasonably
practicable.
Material Project EBITDA Adjustments with respect to a Material Project shall not
be allowed unless approved by the Administrative Agent, prior to the delivery of
the first Compliance Certificate in which Material Project EBITDA Adjustments
are made with respect to such Material Project, as set forth in clause (B)
above.
Notwithstanding anything herein to the contrary, the aggregate amount of all
Material Project EBITDA Adjustments during any period shall be limited to 30% of
the total actual Consolidated EBITDA for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments or pro forma adjustments for acquisitions or dispositions).
“Maturity Date” means the fifth anniversary of the Availability Date, subject to
the extension thereof with respect to all or part of the Commitments pursuant to
Section 2.21(a); provided, however, that if such date is not a Business Day,
then the Maturity Date shall be the immediately preceding Business Day.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Merger Sub” means MPLX MAX LLC, a Delaware limited liability company and a
wholly owned Subsidiary of the Borrower.
“Midstream Business” means either (a) gathering, transportation, treating,
processing, marketing or otherwise handling Hydrocarbons, or activities or
services reasonably related or ancillary thereto including, without limitation,
entering into Swap Agreements to support such business, or (b) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Code.


21

--------------------------------------------------------------------------------





“MNPI” means material information concerning the Borrower, ANDX, any Excluded
Venture, any Joint Venture, their respective Affiliates or any securities of any
of the foregoing that has not been disseminated in a manner making it available
to investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act. For purposes of this definition, “material
information” means information concerning the Borrower, ANDX, any Subsidiary,
any Excluded Venture, any Joint Venture, their respective Affiliates or any
securities of any of the foregoing that could reasonably be expected to be
material for purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“MPC” means Marathon Petroleum Corporation, a Delaware corporation.
“MPC Companies” means MPC and its Subsidiaries (other than the Borrower and its
Subsidiaries).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Lender” has the meaning assigned to such term in Section 2.22(a).
“New Lender Supplement” has the meaning assigned to such term in Section
2.22(a).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” means, with respect to any extension of the Maturity Date
pursuant to Section 2.21, any Lender that has not consented to or has been
deemed not to have consented to such extension pursuant to Section 2.21.
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Non-Wholly Owned Subsidiary” means a Subsidiary that is not a wholly owned
Subsidiary.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, on the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined shall be less than zero, such rate shall be deemed to be zero.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws


22

--------------------------------------------------------------------------------





affecting creditors’ rights generally naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned to such term in Section 9.04(d).
“Participant Register” has the meaning assigned to such term in Section 9.04(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that (i) are not yet due, (ii) are not
more than 60 days past due and not subject to penalties for non-payment or
(iii) are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;


23

--------------------------------------------------------------------------------





(c)    pledges and deposits made (i) in compliance with, or deemed trusts
arising in connection with, workers’ compensation, unemployment insurance and
other social security laws or regulations (other than Liens imposed by ERISA) or
(ii) in respect of letters of credit, bank guarantees, performance bonds or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d)    Liens and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capital Lease Obligations), statutory obligations (other than Liens
imposed by ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(e)    judgment or attachment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g)    any Lien in favor of the United States of America, any state or any
agency, department, political subdivision or other instrumentality of either, to
secure partial, progress or advance payments to the Borrower or any Subsidiary
pursuant to the provisions of any contract or any statute;
(h)    Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;
(i)    Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $75,000,000;
(j)    Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;
(k)    Liens that are contractual rights of set-off;
(l)    Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;
(m)    contractual Liens arising under operating agreements, joint venture
agreements, partnership agreements, oil and gas leases, farmout agreements,
division orders, contracts for sale, transportation or exchange of oil and
natural gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, terminal and storage agreements and other agreements
entered into in the ordinary course of the Borrower’s or any Subsidiary’s
business that are customary in the Midstream Business, in each case granted to
secure compliance with the applicable agreement and limited to the property that
is the subject of the applicable agreement, provided that any such Liens are for
claims which are not delinquent or which are being contested in good faith and,
if applicable, for which adequate


24

--------------------------------------------------------------------------------





reserves have been maintained to the extent required by GAAP, and provided
further that any such Lien does not materially impair the use of the property
covered by such Lien for the purposes for which such property is held by the
Borrower or the applicable Subsidiary or materially impair the value of such
property subject thereto;
(n)    Liens on earnest money deposits made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder;
(o)    customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and
(p)    pledges or deposits of cash and Cash Equivalents securing deductibles,
self-insurance, insurance premiums, co-payment, co-insurance, retentions and
similar obligations (other than Indebtedness) to providers of insurance,
provided that such Liens are granted, and such obligations are incurred, in the
ordinary course of business;
provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in Consolidated Total Debt.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pipe Line Holdings” means (a) MPLX Pipe Line Holdings LLC, a Delaware limited
liability company, and any successor thereto and (b) any transferee of all or
substantially all of the assets of any Person referred to in clause (a).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarter-End Date” means March 31, June 30, September 30 or December 31, as
applicable.
“Recipient” means, the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).
“Register” has the meaning assigned to such term in Section 9.04(c).


25

--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).
“Required Lenders” means, at any time, subject to Section 2.20, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments of all
Lenders at such time. For purposes of this definition, Revolving Credit Exposure
of the Lender that is the Swingline Lender shall be deemed to exclude the amount
of its Swingline Exposure in excess of its Applicable Percentage of the
aggregate outstanding principal amount of all the Swingline Loans, but adjusted
to give effect to any reallocation under Section 2.20 of the Swingline Exposures
of Defaulting Lenders in effect at such time, and the unused Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount.
“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, the vice president of
finance or any Financial Officer of such Person or of the general partner of
such Person; provided that, when such term is used in reference to any document
executed by, or a certification of, a Responsible Officer, the secretary or
assistant secretary of such Person shall, at the request of the Administrative
Agent, deliver an incumbency certificate to the Administrative Agent as to the
authority of such individual.
“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans at
such time, plus (b) such Lender’s LC Exposure at such time, plus (c) (except for
the purposes of calculating the commitment fee in accordance with Section
2.11(a)) such Lender’s Swingline Exposure at such time.
“Revolving Loan” has the meaning assigned to such term in Section 2.01.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to the rating agency business thereof.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person or any of its
Affiliates, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years and (b) leases between
the Borrower and a Subsidiary or between Subsidiaries. For the avoidance of
doubt, the SMR Transaction (as defined in the Borrower’s Annual Report on Form
10-K for the year ended December 31, 2018) and the transactions contemplated
thereby shall not be considered a Sale and Leaseback Transaction.


26

--------------------------------------------------------------------------------





“Sanctioned Country” means a country, territory or region that is itself the
subject or target of any Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in clause (a) or (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by the OFAC, or the United States Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Significant Subsidiary” means any Subsidiary that is a Significant Subsidiary
as such term is defined in Regulation S-X promulgated under the Exchange Act.
From and after the Availability Date, the determination of whether a Subsidiary
was a Significant Subsidiary as of any date prior to the Availability Date shall
be determined on a pro forma basis to give effect to the ANDX Acquisition.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsequent Borrowing” has the meaning assigned to such term in Section 2.22.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.
“Subsidiary” means any subsidiary of the Borrower that is not an Excluded
Venture.
“Subsidiary Guarantor” means, at any time, each Subsidiary of the Borrower that
is party to the Subsidiary Guarantee as a guarantor.
“Subsidiary Guarantee” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent, together with all supplements thereto.


27

--------------------------------------------------------------------------------





“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement and (c) any other derivative agreement or other similar agreement or
arrangement, in each case, including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of the Lender that is the Swingline Lender, Swingline Loans outstanding
at such time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans), adjusted to give effect to any
reallocation under Section 2.20 of the Swingline Exposure of Defaulting Lenders
in effect at such time, and (b) in the case of the Lender that is the Swingline
Lender, the aggregate principal amount of all Swingline Loans outstanding at
such time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans.
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder, and any replacement Swingline Lender
designated pursuant to Section 8.06(d).
“Swingline Loan” has the meaning assigned to such term in Section 2.04.
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Ticking Fee End Date” has the meaning assigned to such term in Section 2.11(c).
“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.
“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
aggregate outstanding principal amount of all Revolving Loans at such time, plus
(b) the Total LC Exposure at such time plus (c) the aggregate outstanding
principal amount of all Swingline Loans at such time.
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party, the borrowing of Loans and the issuance of Letters of
Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Swingline Loan, LMIR.


28

--------------------------------------------------------------------------------





“UCP” has the meaning assigned to such term in Section 2.05(o).
“USA Patriot Act” has the meaning assigned to such term in Section 9.15.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).
“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights. Except as otherwise provided herein and unless the context
requires otherwise (a) any definition of or reference to any agreement
(including this Agreement), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) with respect to
the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but


29

--------------------------------------------------------------------------------





excluding”, (f) reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time and (g) any reference herein to “the date hereof”, “the date of this
Agreement” or terms of similar import shall be construed as a reference to the
Closing Date.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being agreed, in
the case of any such amendment that is solely in respect of an accounting change
described in Financial Accounting Standards Board Accounting Standards
Codification 842 or 606 (or any other Accounting Standards Codifications having
a similar result or effect) (and related interpretations), that no amendment
fees shall be required to be paid by the Borrower to the Lenders (but the
Borrower shall be responsible for costs and expenses relating to such amendment
in accordance with the terms of this Agreement)). Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein, (b) any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (c) any valuation of Indebtedness below its full stated principal
amount as a result of application of Financial Accounting Standards Board
Accounting Standards Update No. 2015-03, it being agreed that Indebtedness shall
at all times be valued at the full stated principal amount thereof, or (d) the
Financial Accounting Standards Board Accounting Standards Codification 842 (or
any other Accounting Standards Codification having a similar result or effect)
(and related interpretations) to the extent any lease (or similar arrangement
conveying the right to use) would be required to be treated as a capital lease
thereunder where such lease (or similar arrangement) would have been treated as
an operating lease under GAAP as in effect immediately prior to the
effectiveness of the Financial Accounting Standards Board Accounting Standards
Codification 842.

SECTION 1.05.    Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

SECTION 1.06.    Effectuation of the ANDX Acquisition. On the Availability Date,
(a) all references herein to the Borrower and the Subsidiaries shall be deemed
to be references to such Persons, and (b) all the representations and warranties
of the Borrower and the other Loan Parties


30

--------------------------------------------------------------------------------





contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the ANDX Acquisition, unless the context
otherwise requires.

ARTICLE II
The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving loans denominated in dollars to the
Borrower (each such loan, a “Revolving Loan”) from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the Total Revolving Credit Exposure exceeding the Aggregate Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02.    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. Each Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.04. The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an LMIR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $250,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $250,000 and not less than $1,000,000, provided that a Swingline Loan may be
in an amount that is required to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e). Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 15 Eurodollar Revolving Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Revolving Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall submit to the Administrative Agent, by fax or
electronic mail (in .pdf or .tif format), a Borrowing Request, signed by a
Responsible Officer of the Borrower (a) in the case of a Eurodollar Borrowing,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 1:00 p.m., New York City time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable


31

--------------------------------------------------------------------------------





(provided that any such Borrowing Request delivered on or prior to the
Availability Date may be conditioned on the consummation of the ANDX
Acquisition, in which case such Borrowing Request may be revoked by the Borrower
(by notice to the Administrative Agent prior to the time that the applicable
Revolving Loans are made by the Lenders) if such condition is not satisfied) and
shall specify the following information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06, or, in
the case of an ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), the identity of the Issuing Bank
that has made such LC Disbursement.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Revolving Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Revolving Borrowing.

SECTION 2.04.    Swingline Loans.
(a)    General. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make loans denominated in dollars to the Borrower
(each such loan, a “Swingline Loan”) from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $150,000,000, (ii) the Total Revolving Credit Exposure exceeding the
Aggregate Commitments or (iii) the Revolving Credit Exposure of any Lender
exceeding its Commitment; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b)    Borrowing Procedures. To request a Swingline Loan, the Borrower shall
submit to the Administrative Agent, by fax or electronic mail (in .pdf or .tif
format), a Borrowing Request, signed by a Responsible Officer of the Borrower,
not later than 2:00 p.m., New York City time, on the day of the proposed
Swingline Loan. Each such Borrowing Request shall be irrevocable and shall
specify the requested date (which shall be a Business Day), amount of the
requested Swingline Loan and, in the case of a Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
the identity of the Issuing Bank that has made such LC Disbursement. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.


32

--------------------------------------------------------------------------------





(c)    Participations in Swingline Loans; Repayment of Participations. The
Swingline Lender may, by written notice given to the Administrative Agent not
later than 12:00 noon, New York City time, on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will be required to participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by 12:00 noon, New York City time,
on a Business Day, no later than 2:00 p.m., New York City time on such Business
Day and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrower deemed made pursuant to
Section 4.03. Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request that any Issuing Bank issue Letters of Credit for the
Borrower’s account, denominated in dollars and in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Availability Period, in support of obligations of the Borrower or any of its
Subsidiaries. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. The Existing Letters
of Credit will, for all purposes of this Agreement (including paragraphs (d) and
(e) of this Section), be deemed to have been issued hereunder on the
Availability Date and will, for all purposes of this Agreement, constitute
Letters of Credit and the Borrower shall be deemed to be the applicant and
account party for each Existing Letter of Credit, and, in the case of any
Existing Letter of Credit issued for the account of any Subsidiary, the Borrower
unconditionally and irrevocably


33

--------------------------------------------------------------------------------





agrees that the Borrower will be fully responsible for the reimbursement of LC
Disbursements, the payment of interest thereon and the payment of fees due under
Section 2.11(b) to the same extent as if it were the sole account party in
respect of such Existing Letter of Credit. No Issuing Bank shall be required to
issue commercial Letters of Credit if such Issuing Bank shall have advised the
Borrower in writing on or prior to the Closing Date (or, in the case of any
Person that shall have become an Issuing Bank after the Closing Date, on or
prior to it becoming an Issuing Bank hereunder) that such type of Letters of
Credit is not of the type approved for issuance hereunder by such Issuing Bank.
(b)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit by any Issuing Bank (or the amendment or
extension (other than an automatic extension permitted pursuant to paragraph (c)
of this Section) of an outstanding Letter of Credit issued by any Issuing Bank),
the Borrower shall hand deliver or fax (or transmit by electronic communication
(in .pdf or .tif format), if arrangements for doing so have been approved by the
recipient) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended or extended, and specifying the requested date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to enable
the applicable Issuing Bank to prepare, amend or extend such Letter of Credit.
If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form signed by the
Borrower in connection with any such request. A Letter of Credit shall be
issued, amended or extended by the applicable Issuing Bank only if (and upon
issuance, amendment or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment or extension, (i) the Total Revolving Credit Exposure shall not exceed
the Aggregate Commitments, (ii) the Revolving Credit Exposure of any Lender
shall not exceed its Commitment, (iii) the portion of the Total LC Exposure
attributable to Letters of Credit issued by such Issuing Bank will not, unless
such Issuing Bank shall so agree in writing, exceed its LC Commitment, (iv) the
Total LC Exposure will not exceed $300,000,000 and (v) in the event the Maturity
Date shall have been extended as provided in Section 2.21, the Total LC Exposure
attributable to Letters of Credit expiring after any Existing Maturity Date
shall not exceed the Aggregate Commitments that shall have been extended to a
date after the latest expiration date of such Letters of Credit. No Issuing Bank
shall be under any obligation to issue, amend or extend any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing,
amending or extending such Letter of Credit, or any law, rule or regulation
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Bank in good
faith deems material to it;
(B)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $100,000;
or
(C)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.


34

--------------------------------------------------------------------------------





No Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (x) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (y) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) unless a later date is otherwise agreed
to in writing by the applicable Issuing Bank and the Administrative Agent, the
date that is one year after the date of the issuance of such Letter of Credit
(or, in the case of any extension thereof, one year after such extension) and
(ii) the date that is three Business Days prior to the Maturity Date; provided
that any Letter of Credit may provide for the automatic extension thereof for an
additional period no later than the date set forth in clause (i) of this
Section 2.05(c) (each, an “Auto-Extension Letter of Credit”). Once an
Auto-Extension Letter of Credit has been issued by an Issuing Bank, the Lenders
shall be deemed to have authorized (but may not require) such Issuing Bank to
permit the extension of such Letter of Credit at any time prior to the date set
forth in clause (ii) of this Section 2.05(c), provided that the expiry date of
such Letter of Credit shall be no later than the date set forth in clause (ii)
of this Section 2.05(c).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment or extension of any Letter of Credit, the occurrence and continuance
of a Default, any reduction or termination of the Commitments or any force
majeure or other event that under any rule of law or uniform practices to which
any Letter of Credit is subject (including Section 3.14 of the ISP or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that, in issuing, amending or extending any Letter of Credit, the
relevant Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation of and warranty of the Borrower
deemed made pursuant to Section 4.03.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 5:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 5:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, at its election and subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or Section 2.04, as
applicable, that such payment be financed with an ABR Revolving Borrowing (if
such LC Disbursement is not less than $1,000,000) or a


35

--------------------------------------------------------------------------------





Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the applicable Issuing Bank shall promptly notify
the Administrative Agent thereof, and the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice (and in any event, if such notice is received
by 12:00 noon, New York City time, on a Business Day, no later than 2:00 p.m.,
New York City time on such Business Day and if received after 12:00 noon, New
York City time, on a Business Day, no later than 10:00 a.m., New York City time,
on the immediately succeeding Business Day), each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of the ISP or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
any Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that the applicable Issuing Bank shall be deemed to have
exercised care in each such determination unless a court of competent
jurisdiction shall have determined by a final, non-appealable judgment that such
Issuing Bank was grossly negligent or


36

--------------------------------------------------------------------------------





acted with willful misconduct in connection with such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank that is the issuer of such
Letter of Credit shall, within the time allowed by applicable law or the
specific terms of the applicable Letter of Credit following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit and, promptly after such examination, shall notify the
Administrative Agent and the Borrower by telephone, fax or electronic mail (and,
in the case of telephonic notice, promptly confirmed by hand delivery, fax or
electronic mail) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, at the rate per annum then applicable to ABR Revolving Loans; provided
that (i) if the Borrower makes such reimbursement on the date such LC
Disbursement is made, interest shall accrue for such day if such reimbursement
is made after 2:00 p.m., New York City time, on such day and (ii) if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(d) shall apply. Interest accrued pursuant
to this paragraph shall be paid to the Administrative Agent, for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.
(i)    Termination of an Issuing Bank. Any Issuing Bank may be terminated at any
time upon not less than 10 Business Days’ prior written notice by the Borrower
to the Administrative Agent and such Issuing Bank. The Administrative Agent
shall notify the Lenders of any such termination of an Issuing Bank. After the
termination of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such termination, but shall not be required to
amend or extend any such Letter of Credit or to issue additional Letters of
Credit.
(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Lender and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term


37

--------------------------------------------------------------------------------





“Issuing Bank” shall be deemed to include such Lender in its capacity as an
issuer of Letters of Credit hereunder.
(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
maintained with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Banks and the Lenders, an amount in
cash equal to the Total LC Exposure as of such date plus any accrued and unpaid
fees and interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.10(c) and Section 2.20. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits (in the event any such investment is made pursuant to the
following sentence), such deposits shall not bear interest. The Administrative
Agent shall not be required to invest any such deposits; provided that if the
Administrative Agent elects to invest any such deposits, the Administrative
Agent shall invest such deposits in one or more types of Cash Equivalents, and
such investments shall be at the Borrower’s risk and expense. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall, notwithstanding anything to the contrary in Section 2.17(b),
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed, together with related
fees, costs and customary processing charges, and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the Total LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to in the case of any such application at a
time when any Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders) the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.10(c), such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower to the extent that, after giving effect to such return, the
Total Revolving Credit Exposure would not exceed the Aggregate Commitments and
no Event of Default shall have occurred and be continuing. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.20, such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower as promptly as practicable to the extent that, after giving effect
to such return, no Issuing Bank shall have any exposure in respect of any
outstanding Letter of Credit that is not fully covered by the Commitments of the
Non-Defaulting Lenders and/or the remaining cash collateral and no Event of
Default shall have occurred and be continuing.
(l)    Issuing Bank Reports to the Administrative Agent. Each Issuing Bank
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, amendments and extensions, all expirations and
cancelations and all disbursements and reimbursements, and (ii) such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.


38

--------------------------------------------------------------------------------





(m)    LC Exposure Determination.
(i)    For all purposes of this Agreement, the amount of a Letter of Credit
that, by its terms or the terms of any document related thereto, provides for
one or more automatic increases in the stated amount thereof shall be deemed to
be the maximum stated amount of such Letter of Credit after giving effect to all
such increases (other than any such increase consisting of the reinstatement of
an amount previously drawn thereunder and reimbursed), whether or not such
maximum stated amount is in effect at the time of determination.
(ii)    For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the UCP, Rule 3.13 or
Rule 3.14 of the ISP or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrower and each
Lender hereunder shall remain in full force and effect until the Issuing Banks
and the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
(n)    Independence. The Borrower acknowledges that the rights and obligations
of the applicable Issuing Bank under each Letter of Credit are independent of
the existence, performance or nonperformance of any contract or arrangement
underlying such Letter of Credit, including contracts or arrangements between
such Issuing Bank and the Borrower and between the Borrower and the beneficiary
of such Letter of Credit.
(o)    Governing Rules. The Borrower agrees that an Issuing Bank may issue a
Letter of Credit subject to the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (2007 Revision)
or, at such Issuing Bank’s option, such later revision thereof in effect at the
time of issuance of such Letter of Credit (as so chosen for a Letter of Credit,
the “UCP”) or the International Standby Practices 1998, International Chamber of
Commerce Publication No. 590 or, at an Issuing Bank’s option, such later
revision thereof in effect at the time of issuance of such Letter of Credit (as
so chosen for a Letter of Credit, the “ISP”, and each of the UCP and the ISP, an
“ICC Rule”). An Issuing Bank’s privileges, rights and remedies under the ICC
Rules shall be in addition to, and not in limitation of, its privileges, rights
and remedies expressly provided for herein. The UCP and the ISP (or such later
revision of either) shall serve, in the absence of proof to the contrary, as
evidence of general banking usage with respect to the subject matter thereof.
The Borrower agrees that for matters not addressed by the chosen ICC Rule, each
Letter of Credit shall be subject to and governed by the laws of the State of
New York and applicable United States Federal laws. If, at the Borrower’s
request, a Letter of Credit expressly chooses a state or country law other than
New York State law and United States Federal law or is silent with respect to
the choice of an ICC Rule or a governing law, an Issuing Bank shall not be
liable for any payment, cost, expense or loss resulting from any action or
inaction taken by such Issuing Bank if such action or inaction is or would be
justified under an ICC Rule, New York law, applicable United States Federal law
or the law governing such Letter of Credit.

SECTION 2.06.    Funding of Borrowings.
(a)    Funding. Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time (or, in the case of Revolving Loans to be
made on the Availability Date, such earlier time on such day as may be specified
by the Administrative Agent to the Lenders, provided that such time shall be,
(i) if the applicable Borrowing Request is delivered on the Availability Date,
not less than two hours after the time


39

--------------------------------------------------------------------------------





the Lenders shall have been advised by the Administrative Agent of its receipt
of such Borrowing Request, or (ii) if the applicable Borrowing Request is
delivered not later than 1:00 p.m., New York City time, on the Business Day
immediately preceding the Availability Date, 10:00 a.m., New York City time, on
the Availability Date), to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Revolving Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank. Swingline Loans shall be made as provided in Section
2.04.
(b)    Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of payment to be made by such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of payment to be made by the Borrower, the
interest rate applicable to the Loans comprising such Borrowing. If the Borrower
and such Lender shall both pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07.    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the Borrower may, at any time
and from time to time, elect to convert such Revolving Borrowing to a different
Type or to continue such Revolving Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Revolving Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Revolving
Borrowing, and the Loans comprising each such portion shall be considered a
separate Revolving Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall submit
to the Administrative Agent, by fax or electronic mail (in .pdf or .tif format),
an Interest Election Request, signed by a Responsible Officer of the Borrower,
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:


40

--------------------------------------------------------------------------------





(i)    the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Revolving
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Revolving Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing; and
(iv)    if the resulting Revolving Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Revolving Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, notifies the Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Revolving Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Revolving Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08.    Termination and Reduction of Commitments.
(a)    Unless previously terminated pursuant to the terms of this Agreement
(including pursuant to the final sentence of Section  4.02), the Commitments
shall terminate on the Maturity Date (as it may be extended with respect to some
or all of the Commitments pursuant to Section 2.21).
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $20,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Total Revolving Credit Exposure would exceed the Aggregate
Commitments.
(c)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the


41

--------------------------------------------------------------------------------





Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that any such notice of termination or reduction of the Commitments may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay, without premium or
penalty (subject to Section 2.15), (i) to the Administrative Agent, for the
account of each Lender, the then unpaid principal amount of each Revolving Loan
of such Lender on the Maturity Date and (ii) to the Swingline Lender, the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the date that is 14 days after such Swingline Loan is made.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, in
the case of Eurodollar Loans, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender substantially in the form of
Exhibit D. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein.

SECTION 2.10.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (subject to
Section 2.15), subject to prior notice in accordance with paragraph (b) of this
Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing,


42

--------------------------------------------------------------------------------





not later than 1:00 p.m., New York City time, on the same Business Day as the
date of prepayment, or (iii) in the case of prepayment of a Swingline Loan, not
later than 2:00 p.m., New York City time, on the same Business Day as the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment of any Borrowing may state that
such notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.
(c)    If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Aggregate Commitments on such date,
the Borrower shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Loans in an aggregate amount sufficient to reduce the Total Revolving Credit
Exposure to an amount not exceeding the Aggregate Commitments on such date. If
any such excess remains after prepayment in full of the aggregate outstanding
Loans, the Borrower shall provide cash collateral in the manner set forth in
Section 2.05(k) in an amount equal to 100% of such excess.

SECTION 2.11.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
daily amount (if any) by which the Commitment of such Lender exceeds the
Revolving Credit Exposure of such Lender during the period from and including
the Availability Date to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable in arrears on the first
Business Day following the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Availability Date. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Availability Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, (ii) to each Issuing Bank, for its own account, a fronting
fee with respect to each Letter of Credit issued by it in the amount agreed
between such Issuing Bank and the Borrower prior to the issuance of such Letter
of Credit, on the average daily amount of the Total LC Exposure attributable to
such Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the later of
the Availability Date and the date of issuance of such Letter of Credit to but
excluding the date on which there ceases to be any LC Exposure attributable to
such Letter of Credit and (iii) to each Issuing Bank, for its own account, such
Issuing Bank’s standard fees with respect to the issuance, amendment or
extension of any Letter of Credit and other processing fees, and other standard
costs and charges, of such Issuing Bank relating to the Letters of Credit as
from time to time in effect. Participation fees and fronting fees accrued
through and including


43

--------------------------------------------------------------------------------





the last day of March, June, September and December of each year shall be
payable in arrears on the first Business Day following such last day, commencing
on the first such date to occur after the Closing Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 30 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The amount of participation and fronting fees payable
hereunder shall be set forth in a written invoice or other notice delivered to
the Borrower by the Administrative Agent or, in the case of fronting fees, by
the applicable Issuing Bank.
(c)    The Borrower agrees to pay to the Administrative Agent, for the account
of each Lender, a ticking fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender during the period (i) commencing
on November 1, 2019 and (ii) ending on the earlier of (A) the Availability Date
and (B) the Commitment Termination Date (the date in this clause (ii) being
referred to as the “Ticking Fee End Date”). Accrued and unpaid ticking fees
shall be payable on the Ticking Fee End Date. All ticking fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the Ticking Fee End Date).
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees, participation fees and ticking fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

SECTION 2.12.    Interest.
(a)    The Loans comprising each ABR Revolving Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Each Swingline Loan shall bear interest at the LMIR plus the Applicable
Rate with respect to the Eurodollar Revolving Loans; provided that if, pursuant
to Section 2.13(a), any Swingline Loan at any time is required to bear interest
by reference to the Alternate Base Rate, then, during such time, such Swingline
Loan shall bear interest at the Alternate Base Rate plus the Applicable Rate
with respect to the ABR Revolving Loans.
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.000% per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.


44

--------------------------------------------------------------------------------





(e)    Accrued interest on each Loan shall be payable in arrears (i) (A) in the
case of any ABR Revolving Loan, through the last day of each March, June,
September and December, on each Interest Payment Date for such ABR Revolving
Loan and (B) in the case of any other Loan, through each applicable Interest
Payment Date for such Loan, on each such Interest Payment Date and (ii) upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a voluntary prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LMIR shall be determined by the Administrative Agent in accordance
with the terms hereof, and such determination shall be conclusive absent
manifest error.

SECTION 2.13.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Revolving Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period
(including because the LIBO Screen Rate is not available or published on a
current basis); or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof (which may be by
electronic mail) to the Borrower and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any ABR
Revolving Borrowing to, or continuation of any Eurodollar Revolving Borrowing
as, a Eurodollar Revolving Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Revolving Borrowing. If the Administrative Agent
reasonably determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
LMIR, then the Administrative Agent shall give written notice thereof (which may
be by electronic mail) to the Borrower and the Swingline Lender as promptly as
practicable thereafter and, from and including the date of such notice and until
the Administrative Agent notifies the Borrower and the Swingline Lender that the
circumstances giving rise to such notice no longer exist, the Swingline Loans
shall bear interest by reference to the Alternate Base Rate as provided in
Section 2.12(c).
(b)    (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the


45

--------------------------------------------------------------------------------





Adjusted LIBO Rate and the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Adjusted LIBO Rate and the
LIBO Rate with a Benchmark Replacement pursuant to this Section 2.13(b) will
occur prior to the applicable Benchmark Transition Start Date.
(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (B) the implementation of any Benchmark
Replacement, (C) the effectiveness of any Benchmark Replacement Conforming
Changes and (D) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.13(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.13(b).
(iv)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Revolving Borrowing of, conversion to or continuation of Eurodollar Revolving
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a borrowing of or conversion to ABR Revolving Loans.
During any Benchmark Unavailability Period, the component of Alternate Base Rate
based upon the Adjusted LIBO Rate will not be used in any determination of
Alternate Base Rate.
(v)    For purposes of this Section 2.13(b):
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Adjusted
LIBO Rate or the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted LIBO Rate or the LIBO Rate with an Unadjusted Benchmark Replacement for
each applicable Interest Period, the spread adjustment (or method for
calculating or determining such spread adjustment) (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent


46

--------------------------------------------------------------------------------





and the Borrower giving due consideration to (i) any selection or recommendation
of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Adjusted LIBO Rate or the LIBO Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Adjusted LIBO Rate or the LIBO Rate with
the applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent
determines may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Screen Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event”, the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Screen Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; or


47

--------------------------------------------------------------------------------





(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Screen
Rate and solely to the extent that the LIBO Screen Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Screen Rate for all purposes hereunder in
accordance with this Section 2.13(b) and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Screen Rate for all purposes hereunder
pursuant to this Section 2.13(b).
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 2.13(b), are being executed
or amended, as applicable, to incorporate or adopt a new benchmark interest rate
to replace the Adjusted LIBO Rate and the LIBO Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or any successor
thereto.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator) on the NYFRB’s Website.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


48

--------------------------------------------------------------------------------






SECTION 2.14.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any Loan) or to
increase the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or any other
amount) then, subject to paragraphs (c) and (d) of this Section, upon request of
such Lender, such Issuing Bank or such other Recipient, the Borrower will pay to
such Lender, such Issuing Bank or such other Recipient, as the case may be,
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered; provided that such Lender, such Issuing Bank or such
other Recipient is generally seeking, or intends generally to seek, compensation
from similarly situated borrowers under similar credit facilities (to the extent
such Lender, such Issuing Bank or such other Recipient has the right under such
similar credit facilities to do so) with respect to such Change in Law regarding
capital or liquidity requirements.
(b)    Capital Requirements. If any Lender or any Issuing Bank determines in
good faith that any Change in Law affecting such Lender or such Issuing Bank or
any lending office of such Lender or such Lender’s or such Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements has had or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitment of
or the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time, subject to paragraphs
(c) and (d) of this Section, the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered; provided that such
Lender or such Issuing Bank is generally seeking, or intends generally to seek,
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender or such Issuing Bank has the right under such similar
credit facilities to do so) with respect to such Change in Law regarding capital
or liquidity requirements.


49

--------------------------------------------------------------------------------





(c)    Certificates for Reimbursement. A certificate of a Lender, an Issuing
Bank or other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Bank or other Recipient or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, including a description of the basis for such claim for compensation
and a calculation of such amount or amounts, shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender, such Issuing Bank or such other Recipient, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender, any
Issuing Bank or other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s, such Issuing Bank’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender, an Issuing Bank or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender, such
Issuing Bank or such other Recipient, as the case may be, notifies the Borrower
in writing of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s, such Issuing Bank’s or such other Recipient’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (other than as a result of
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.03 or Section 2.10(b) and is revoked in accordance
therewith), (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.18 or (e) the operation of Section 2.22 on any
Incremental Commitment Effective Date, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event in accordance with the terms of this Section. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, including in reasonable detail a description
of the basis for such compensation and a calculation of such amount or amounts,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.

SECTION 2.16.    Taxes.
(a)    Withholding of Taxes; Gross-Up. Each payment by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by any applicable law. If any Withholding Agent determines in good
faith that it is required under applicable law to deduct or withhold


50

--------------------------------------------------------------------------------





any Tax from any such payment, then such Withholding Agent shall be entitled to
make such deduction or withholdings and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law, and, if such Tax is an Indemnified Tax, then the sum payable by
such Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by the Borrower and the other Loan Parties. The
Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.16,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 20 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount then due to the Administrative Agent under this paragraph.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the


51

--------------------------------------------------------------------------------





Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), Section 2.16(f)(ii)(B) and Section 2.16(f)(ii)(D)) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.16(f). If any form or certification previously delivered pursuant to this
Section 2.16(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legally inability to do so.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or


52

--------------------------------------------------------------------------------





(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-3 or
Exhibit E-4, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine any withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (D), the term “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts paid pursuant to this Section 2.16), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.16 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.16(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to


53

--------------------------------------------------------------------------------





repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.16(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
(i)    Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Except as provided in Section 2.05(e), the Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, or of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without any defense, set off, recoupment or
counterclaim. The Borrower shall make each reimbursement of LC Disbursements
required to be made by it prior to the time for such payments set forth in
Section 2.05(e). Any amounts received after the time set forth above or in
Section 2.05(e), as applicable, on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to such account of the Administrative
Agent in the United States as the Administrative Agent may specify from time to
time, except that payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and payments pursuant to Section
2.14, Section 2.15, Section 2.16 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any


54

--------------------------------------------------------------------------------





other Lender, then the Lender receiving such greater proportion shall (a) notify
the Administrative Agent of such fact, (b) purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including any payment made by the Borrower in connection with any
extension of the Maturity Date in accordance with Section 2.21 or any Commitment
Increase in accordance with Section 2.22) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans or participations in LC Disbursements or Swingline Loans to any
Person that is an Eligible Assignee. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d) or 2.05(e), Section 2.06(b),
Section 2.16(e), Section 2.17(d) or Section 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the
Swingline Lender or the applicable Issuing Bank to satisfy such Lender’s
obligations to such Person under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment and delegation (i)
would eliminate or reduce amounts payable pursuant to Section 2.14 or Section
2.16, as the case may be, in


55

--------------------------------------------------------------------------------





the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16 and, in each case, such Lender has declined
or is unable to designate a different lending office, or to assign and delegate
its rights and obligations, in accordance with Section 2.18(a), (ii) any Lender
becomes a Defaulting Lender, (iii) any Lender refuses to consent to any proposed
amendment, modification, waiver or consent with respect to any provision hereof
that requires the unanimous approval of all Lenders, or the approval of each of
the Lenders affected thereby (in each case in accordance with Section 9.02), and
the consent of the Required Lenders shall have been obtained with respect to
such amendment, modification, waiver or consent or (iv) any Lender is a
Non-Extending Lender with respect to any request by the Borrower pursuant to
Section 2.21(a) to extend the Maturity Date as to which Lenders constituting
Required Lenders shall have consented, then, in each case, the Borrower may, at
its sole expense and effort (including payment of any applicable processing and
recordation fees), upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights (other than its existing rights to payment pursuant to Section
2.14 or Section 2.16) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Borrower shall have (x) paid to the Administrative Agent the
processing and recordation fee (if any) specified in Section 9.04, and
(y) received the prior written consent of the Administrative Agent (with respect
to any assignee that is not already a Lender or an Affiliate of a Lender), each
Issuing Bank and the Swingline Lender, which consent shall not unreasonably be
withheld, conditioned or delayed, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including any amounts under Section
2.15), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment and delegation will result in a reduction in such
compensation or payments, (D) in the case of any such assignment and delegation
resulting from the failure to provide a consent as contemplated by clause (iii)
above, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments, delegations and
consents, the applicable amendment, modification, waiver or consent can be
effected, (E) in the case of any such assignment and delegation resulting from
the failure to provide consent to any request to extend the Maturity Date, the
assignee shall have given such consent (it being understood that thereupon the
assignee, if not already an Extending Lender, shall become an Extending Lender
with respect to such extension) and (F) such assignment and delegation does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto (it being understood and
agreed that such Lender shall not be deemed to make the representations and
warranties in such Assignment and Assumption if such Lender has not executed
such Assignment and Assumption). In the case of an assignment pursuant to this
Section by a Lender that is an Issuing Bank, such Issuing Bank shall thereafter
not be obligated to issue, amend or extend any Letter of Credit and if any
Letters of Credit issued by such Issuing Bank remain outstanding at such time,
its rights as an Issuing Bank with


56

--------------------------------------------------------------------------------





respect to each such Letter of Credit, and the obligations of the Borrower and
the Lenders with respect thereto, shall continue in full force and effect.

SECTION 2.19.    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the LIBO Rate, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (b) if such notice
asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the ABR Loan, the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the ABR Loan, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the ABR
Loan), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
Loan applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    (i) commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a) and (ii)
ticking fees shall cease to accrue on the daily amount of the Commitment of such
Defaulting Lender pursuant to Section 2.11(c);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, then:
(i)    the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.04(c) and, in the case of any Defaulting Lender that is the
Swingline Lender, with its Swingline


57

--------------------------------------------------------------------------------





Exposure being determined as if it were not the Swingline Lender) and LC
Exposure of such Defaulting Lender (other than any portion thereof attributable
to unreimbursed LC Disbursements with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(d) and
Section 2.05(e)) shall be reallocated (effective as of the date such Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (for the purposes of such reallocation,
such Defaulting Lender’s Commitment shall be disregarded in determining the
Non-Defaulting Lenders’ respective Applicable Percentages), but only to the
extent that (A) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure (other than any
portion thereof referred to in the parenthetical clause above) and LC Exposure
(other than any portion thereof referred to in the parenthetical clause above)
does not exceed the sum of all Non-Defaulting Lenders’ Commitments and (B) after
giving effect to any such reallocation, no Non-Defaulting Lender’s Revolving
Credit Exposure shall exceed such Non-Defaulting Lender’s Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three Business Days following
the Borrower’s receipt of written notice from the Administrative Agent,
(A) first, prepay such Defaulting Lender’s Swingline Exposure (other than any
portion thereof referred to in the parenthetical in such clause (i)) that has
not been reallocated and (B) second, cash collateralize for the benefit of the
applicable Issuing Banks only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (other than any portion thereof referred to in
the parenthetical in such clause (i)) that has not been reallocated in
accordance with the procedures set forth in Section 2.05(k) for so long as such
LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any Letter of Credit participation fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Lender’s LC Exposure during the period such portion of such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of such Defaulting Lender’s LC Exposure is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted to give effect to such
reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all Letter of Credit participation fees that otherwise would have
been payable to such Defaulting Lender under Section 2.11(b) with respect to
such Defaulting Lender’s unreallocated LC Exposure shall be payable to the
Issuing Banks, ratably based on the portion of such LC Exposure attributable to
Letters of Credit issued by each Issuing Bank, until and to the extent that such
LC Exposure is reallocated and/or cash collateralized pursuant to clause (i) or
(ii) above; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or extend any Letter of Credit, in each case, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.20(c), and participating
interests in any newly made Swingline Loan or any


58

--------------------------------------------------------------------------------





newly issued, amended or extended Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and such
Defaulting Lender shall not participate therein).
In the event that a Bankruptcy Event with respect to any Lender Parent shall
have occurred following the Closing Date and for so long as such Bankruptcy
Event shall continue, no Issuing Bank shall be required to issue, amend, extend
or increase any Letter of Credit, and the Swingline Lender shall not be required
to fund any Swingline Loan, unless such Issuing Bank or the Swingline Lender
shall have entered into arrangements with the Borrower or the applicable Lender
reasonably satisfactory to such Issuing Bank or the Swingline Lender, as the
case may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans in accordance with its Applicable Percentage, and such
Lender shall thereupon cease to be a Defaulting Lender (but shall not be
entitled to receive any commitment fees or ticking fees accrued during the
period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.20 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Swingline Lender, the Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.

SECTION 2.21.    Extension of Maturity Date.
(a)    Request for Extension. Subject to Section 2.21(d), at any time after the
Availability Date, the Borrower, by written notice to the Administrative Agent,
may request an extension of the Maturity Date to the date that is one year after
the then existing Maturity Date (such existing Maturity Date, the “Existing
Maturity Date”). The Administrative Agent shall promptly notify each Lender of
such request, and each Lender shall, in turn, in its sole discretion, not later
than 20 days after delivery of such notice by the Administrative Agent to the
Lenders, notify the Administrative Agent in writing as to whether such Lender
consents to such extension. If any Lender shall fail to notify the
Administrative Agent in writing of its consent to any such request for extension
of the Maturity Date within 20 days after the delivery of such notice by the
Administrative Agent to the Lenders, such Lender shall be deemed to have not
consented to such extension. The Administrative Agent shall promptly notify the
Borrower of the consents received with respect to the Borrower’s request for an
extension of the Maturity Date. The Maturity Date may be extended pursuant to
this Section 2.21 on no more than two separate instances during the term of this
Agreement.
(b)    Lender Elections to Extend. If Lenders constituting the Required Lenders
consent in writing to any such request in accordance with Section 2.21(a), the
Maturity Date shall be extended, effective on the applicable Extension Closing
Date, to the date that is one year after the Existing Maturity Date as to those
Lenders that so consented (each, an “Extending Lender”) but shall not be
extended as to any Non-Extending Lender; provided that no extension of the
Maturity Date pursuant to this Section shall become effective unless (the first
date on which such consent of the Required Lenders is obtained and the
conditions specified in this proviso are satisfied being referred to as the
“Extension Closing Date”) the Administrative Agent shall have received (i) a
certificate signed by a Responsible Officer of the Borrower, dated as of the
effective date of such extension, certifying that (A) as of the


59

--------------------------------------------------------------------------------





Extension Closing Date, no Default has occurred and is continuing and (B) the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents are true and correct in all material respects on
and as of such date, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case such
representations and warranties continue to be true and correct in all material
respects as of such specified earlier date (provided that, in the case of
clause (B) above, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) and (ii) if requested by the Administrative
Agent, customary evidence of authority, secretary’s certificates and opinions
and, if any Subsidiary shall then be a Subsidiary Guarantor, a customary
reaffirmation agreement. Promptly following the occurrence of any Extension
Closing Date, the Administrative Agent shall notify the Lenders thereof. To the
extent that the Maturity Date is not extended as to any Non-Extending Lender
pursuant to this Section 2.21 and the Commitment of such Non-Extending Lender is
not assigned and delegated in accordance with Section 2.18(b) on or prior to the
applicable Existing Maturity Date, (A) the Commitment of such Non-Extending
Lender shall automatically terminate in whole on such Existing Maturity Date
without any further notice or other action by the Borrower, such Lender or any
other Person and (B) the principal amount of any outstanding Loans made by
Non-Extending Lenders, together with any accrued interest thereon and any
accrued fees and other amounts payable to or for the account of such
Non-Extending Lenders hereunder, shall be due and payable on such Existing
Maturity Date, and on such Existing Maturity Date the Borrower shall also make
such other prepayments of the Loans pursuant to Section 2.10 as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Non-Extending Lenders pursuant to this
sentence, (x) the Total Revolving Credit Exposure would not exceed the Aggregate
Commitments and (y) the Revolving Credit Exposure of any Lender shall not exceed
its Commitment; provided that such Non-Extending Lender’s rights under Section
2.14, Section 2.15, Section 2.16 and Section 9.03, and its obligations under
Section 9.03, shall survive such Existing Maturity Date for such Lender as to
matters occurring prior to such date. It is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by the
Borrower for any requested extension of the Maturity Date.
(c)    Issuing Banks; Swingline Lender. Notwithstanding the foregoing, the
Availability Period and the Maturity Date (without taking into consideration any
extension pursuant to this Section), as such terms are used in reference to any
Issuing Bank or any Letters of Credit issued by such Issuing Banks or the
Swingline Lender or any Swingline Loans made by the Swingline Lender, may not be
extended without the prior written consent of such Issuing Bank or the Swingline
Lender, as applicable (it being understood and agreed that, in the event any
Issuing Bank or the Swingline Lender shall not have consented to any such
extension, (i) such Issuing Bank or the Swingline Lender, as applicable, shall
continue to have all the rights and obligations of an Issuing Bank or the
Swingline Lender, as applicable, hereunder through the applicable Existing
Maturity Date (or the Availability Period determined on the basis thereof, as
applicable), and thereafter shall have no obligation to issue, amend or extend
any Letter of Credit or to make any Swingline Loan, as applicable (but shall, in
each case, continue to be entitled to the benefits of Section 2.04, Section
2.05, Section 2.14, Section 2.16 and Section 9.03, as applicable, as to Letters
of Credit or Swingline Loans issued or made prior to such time), and (ii) the
Borrower shall cause the Total LC Exposure attributable to Letters of Credit
issued by such Issuing Bank and the Swingline Exposure to be zero no later than
the day on which such Total LC Exposure or Swingline Exposure, as applicable,
would have been required to have been reduced to zero in accordance with the
terms hereof without giving effect to any effectiveness of the extension of the
applicable Existing Maturity Date pursuant to this Section (and, in any event,
no later than the applicable Existing Maturity Date)).
(d)    Maximum Five-Year Term. After giving effect to any extension pursuant to
this Section 2.21, the Maturity Date may not be more than five (5) years after
the effective date of such extension.


60

--------------------------------------------------------------------------------






SECTION 2.22.    Commitment Increases.
(a)    Subject to Section 4.04, the Borrower and any one or more Lenders
(including New Lenders) may, from time to time after the Availability Date,
without the consent of any other Lender (but with the consent of the
Administrative Agent (solely in the case of any Increasing Lender that is not
then a Lender or an Affiliate thereof), each Issuing Bank and the Swingline
Lender, in each case such consent not to be unreasonably withheld, delayed or
conditioned), agree that such Lenders (including New Lenders) shall provide
additional Commitments or increase the amount of their Commitments (each, a
“Commitment Increase”, and such Lenders and New Lenders being collectively
referred to as the “Increasing Lenders”) by executing and delivering to the
Administrative Agent an Incremental Commitment Activation Notice specifying
(i) the amount of such Commitment Increase and (ii) the proposed applicable
Incremental Commitment Effective Date. Notwithstanding the foregoing, (A) the
aggregate amount of Commitment Increases obtained after the Availability Date
shall not exceed $1,000,000,000 and (B) each Commitment Increase shall be in an
integral multiple of $5,000,000 and not less than $25,000,000. No Lender shall
have any obligation to participate in any Commitment Increase unless it agrees
to do so in its sole discretion. Any bank, financial institution or other entity
that is an Eligible Assignee (and has provided to the Administrative Agent an
Administrative Questionnaire and any applicable tax forms required under Section
2.16(f) with respect to such entity) that elects to become a “Lender” under this
Agreement in connection with any Commitment Increase shall execute a New Lender
Supplement (each, a “New Lender Supplement”), substantially in the form of
Exhibit F-2, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.
(b)    (i) The commitments under each Commitment Increase shall be deemed for
all purposes part of the Commitments, (ii) each Lender (including any New
Lender) participating in such Commitment Increase shall become a Lender with
respect to the Commitments and all matters relating thereto and (iii) the
commitments under each Commitment Increase shall have the same terms as the
Commitments. On the Incremental Commitment Effective Date for any Commitment
Increase, (A) the aggregate principal amount of the Revolving Loans outstanding
(the “Initial Borrowings”) immediately prior to the Commitment Increase on the
Incremental Commitment Effective Date shall be deemed to be repaid, (B) each
Increasing Lender that shall have had a Commitment prior to the Commitment
Increase shall pay to the Administrative Agent in same day funds an amount equal
to the difference between (1) the product of (x) such Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (y) the amount of each Subsequent Borrowing (as defined below) and
(2) the product of (x) such Lender’s Applicable Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Initial Borrowing, (C) each Increasing Lender that shall not have had a
Commitment prior to the Commitment Increase shall pay to Administrative Agent in
same day funds an amount equal to the product of (1) such Increasing Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of each Subsequent Borrowing, (D) after
the Administrative Agent receives the funds specified in clauses (B) and (C)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference between (1) the product of (x) such
Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (y) the amount of each Initial Borrowing and
(2) the product of (x) such Lender’s Applicable Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Subsequent Borrowing, (E) after the effectiveness of the Commitment Increase,
the Borrower shall be deemed to have obtained new Borrowings (the “Subsequent
Borrowings”) in amounts equal to the amounts of the Initial Borrowings and of
the Types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03, (F) each
Lender shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (calculated after giving effect to the Commitment


61

--------------------------------------------------------------------------------





Increase) and (G) the Borrower shall pay each Lender any and all accrued but
unpaid interest on its Revolving Loans comprising the Initial Borrowings. The
deemed payments of the Initial Borrowings made pursuant to clause (A) above
shall be subject to compensation by the Borrower pursuant to the provisions of
Section 2.15 if the Incremental Commitment Effective Date occurs other than on
the last day of the Interest Period relating thereto.

ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders, as of the Closing Date, the
Availability Date and thereafter as of each date required by Section 4.03 or
Section 4.04, that:

SECTION 3.01.    Organization; Powers. The General Partner is the sole general
partner of the Borrower. Each of the Loan Parties, their respective Significant
Subsidiaries and the General Partner (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its properties and to carry on its
business as now conducted and (c) except where the failure to be so qualified or
in good standing, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required.

SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s limited liability company,
partnership or corporate powers, as applicable, and have been duly authorized by
all necessary limited liability company, partnership or corporate action, as
applicable. This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto. This Agreement constitutes, and each other Loan Document when
so executed and delivered will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against such Loan Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for any reports required to
be filed by the Borrower with the SEC pursuant to the Exchange Act, (b) will not
violate or result in any breach or contravention of any law, rule or regulation
or any order, injunction, writ or decree of any Governmental Authority, in each
case, applicable to or binding upon the Borrower or any of its Subsidiaries or
any of its property, except, in any such case, to the extent that a Material
Adverse Effect would not reasonably be expected to result therefrom, (c) will
not violate or result in a default under any Material Agreement, any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or by which any property or asset of the Borrower or any of its
Subsidiaries is bound, except, in each case, to the extent that a Material
Adverse Effect would not reasonably be expected to result therefrom, (d) will
not result in the creation or imposition of any Lien prohibited hereunder on any
asset of the Borrower or any of its Subsidiaries and (e) will not violate the
Organization Documents of the Borrower or any Subsidiary Guarantor.

SECTION 3.04.    Financial Condition; No Material Adverse Effect.
(a)    The audited consolidated balance sheet and related statements of income,
equity and cash flows as of and for the fiscal year ended December 31, 2018 of
the Borrower and its consolidated Subsidiaries theretofore made available to
Lenders present fairly, in all material respects, the financial position


62

--------------------------------------------------------------------------------





and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such date or for such period on a consolidated basis in
accordance with GAAP consistently applied.
(b)    The unaudited consolidated balance sheet and related statements of
income, equity and cash flows as of and for the fiscal quarter ended March 31,
2019 present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP as of such date or
for such period consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.
(c)    Beginning with the initial delivery of the financial information required
under Section 5.01(a) and Section 5.01(b), the financial information delivered
to the Lenders pursuant to such Sections fairly presents, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as of the applicable date and their
consolidated results of operations and cash flows for the applicable period
(subject, in the case of interim statements, to normal year-end adjustments and
the absence of footnotes).
(d)    As of each of the Closing Date and the Availability Date, there has been
no Material Adverse Change since December 31, 2018.

SECTION 3.05.    Properties.
(a)    As of the Closing Date and the Availability Date, the Borrower and each
of its Subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property necessary or otherwise material to the business of
the Borrower and its Subsidiaries, taken as a whole, except for Liens permitted
hereby and except where the failure to have such title or leasehold interest
would not reasonably be expected to result in a Material Adverse Effect.
(b)    As of the Closing Date and the Availability Date, the Borrower and each
of its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to the business of
the Borrower and its Subsidiaries, taken as a whole, except where the failure to
own, or be licensed to use, such intellectual property would not reasonably be
expected to have a Material Adverse Effect, and the use thereof by the Borrower
and its Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.    Litigation and Environmental Matters.
(a)    As of each of the Closing Date and the Availability Date, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement.
(b)    Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (ii) has become subject
to any Environmental Liability.


63

--------------------------------------------------------------------------------






SECTION 3.07.    Compliance with Laws; No Default. The Borrower and each of its
Subsidiaries are in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing or will result from the
execution and delivery of this Agreement or any of the other Loan Documents, or
the making of the Loans hereunder.

SECTION 3.08.    Margin Regulations; Investment Company Status. No Loan Party is
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan will be used by
the Borrower or its Subsidiaries for “purchasing” or “carrying” “margin stock”
as so defined in contravention of the provisions of Regulations T, U, or X of
the Board. No Loan Party is, or is required to be registered as, an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

SECTION 3.09.    Taxes. The Borrower and each of its Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes or the filing of Tax returns or reports that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.    Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other written
information (collectively, the “Information”) furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other Information theretofore furnished and taken as a whole and
in conjunction with all other information that has theretofore been made
publicly available by the Borrower in its filings with the SEC or in
investor-related materials publicly available on the Borrower’s website (other
than, in each case, any such information set forth under the caption “risk
factors” or “forward-looking statements” and any other similarly cautionary,
predictive or forward-looking information set forth in such filings or
materials)) contained, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific date)
any material misstatement of fact or omitted to state, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.

SECTION 3.12.    Subsidiaries; Equity Investments. As of the Closing Date, the
Borrower does not have (a) any Subsidiaries other than those specifically
disclosed in part (a) of Schedule 3.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable (to the extent applicable) and are owned by the Persons indicated
on Schedule 3.12, or (b) any equity investment in any other corporation or other
entity other than those specifically disclosed in part (b) of Schedule 3.12.


64

--------------------------------------------------------------------------------






SECTION 3.13.    Anti-Corruption Laws and Sanctions. The Borrower has policies
and procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its wholly owned Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as agents for the Borrower or its Subsidiaries, as applicable) with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or,
to the knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
Letter of Credit, use of proceeds thereof or other transaction contemplated by
this Agreement will, to the knowledge of the Borrower, violate Anti-Corruption
Laws or applicable Sanctions.

ARTICLE IV
Conditions

SECTION 4.01.    Closing Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02); provided that the obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder are subject to the
satisfaction (or waiver in accordance with Section 9.02) of the conditions
precedent set forth in Sections 4.02 and 4.03:
(a)    Loan Documents. The Administrative Agent shall have received (i) from
each party hereto, either (A) a counterpart of this Agreement signed on behalf
of such party or (B) written evidence satisfactory to the Administrative Agent
(which may include fax or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement, (ii)
for the account of each Lender that has requested a promissory note, a duly
executed promissory note conforming to the requirements of Section 2.09(e) and
(iii) for the account of the Swingline Lender, if the Swingline Lender has so
requested, a duly executed swingline promissory note, in form and substance
reasonably satisfactory to the Swingline Lender.
(b)    Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Closing Date) of Jones Day, counsel for the
Borrower, reasonably satisfactory to the Administrative Agent, and covering such
matters relating to the Borrower, this Agreement and the other Loan Documents as
the Arrangers shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
(c)    Secretary’s Certificate(s). The Administrative Agent shall have received
a certificate of a Secretary or an Assistant Secretary of the Borrower dated as
of the Closing Date certifying (i) the resolutions of the board of directors or
other governing body of the Borrower (or its general partner) authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, (ii) the Organization Documents of the Borrower and its general partner
and (iii) the names and true signatures of the officers executing any Loan
Document on behalf of the Borrower on the Closing Date.
(d)    Existence and Good Standing Certificates. The Administrative Agent shall
have received a certificate of existence and good standing with respect to the
Borrower, and its general partner, dated as of a recent date, from appropriate
public officials in its jurisdiction of organization.
(e)    Closing Date Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, certifying as to the following:


65

--------------------------------------------------------------------------------





(i) no Default exists; and (ii) the representations and warranties of the
Borrower set forth in this Agreement and the other Loan Documents are true and
correct in all material respects, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case such
representations and warranties continue to be true and correct in all material
respects as of such specified earlier date (provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in form and substance reasonably satisfactory to the Administrative
Agent.
(f)    “Know Your Customer” Information. The Lenders shall have received, at
least three Business Days prior to the Closing Date, all documentation and other
information that may be required by such Lenders in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including information required by the USA Patriot Act and
information described in Section 9.15, to the extent requested by the Lenders in
writing to the Borrower at least 10 Business Days prior to the Closing Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

SECTION 4.02.    Availability Date. The obligations of each Lender to make its
initial Loan and of each Issuing Bank to issue its initial Letter of Credit
hereunder is subject to the occurrence of the Closing Date and the satisfaction
(or waiver in accordance with Section 9.02) of the following conditions
precedent:
(a)    ANDX Acquisition. The ANDX Acquisition shall have been (or substantially
concurrently shall be) consummated in all material respects in accordance with
the terms of the ANDX Acquisition Agreement. The ANDX Acquisition Agreement
shall not have been amended or modified, or any provision or condition therein
waived, or any consent granted thereunder (directly or indirectly) by the
Borrower or any of its Subsidiaries, if such amendment, modification, waiver or
consent would be material and adverse to the interests of the Lenders (in their
capacities as such) without the Arrangers’ prior written consent (such consent
not to be unreasonably withheld, delayed or conditioned).
(b)    Availability Date Certificates. The Administrative Agent shall have
received one or more certificates, each dated the Availability Date and signed
by a Responsible Officer of the Borrower, certifying as to the following: (i)
the satisfaction of the condition set forth in paragraph (a) of this Section
4.02, (ii) both before and immediately after giving effect to the consummation
of the ANDX Acquisition and any extensions of credit hereunder on the
Availability Date, the Borrower and its Subsidiaries, on a consolidated basis,
will be solvent (with such certification to be in form and substance
substantially similar to the solvency certification provided by the Borrower
under the Existing MPLX Credit Agreement) and (iii) both before and immediately
after giving effect to the consummation of the ANDX Acquisition and any
extensions of credit hereunder on the Availability Date, (A) no Default exists
and (B) the representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents are true and correct in all material
respects, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case such representations and
warranties continue to be true and correct in all material respects as of such
specified earlier date (provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof).
(c)    Existing Credit Agreements Refinancing. The Existing Credit Agreements
Refinancing shall have been (or substantially concurrently shall be)
consummated, and the Administrative Agent shall have received reasonably
satisfactory evidence thereof.
(d)    Fees and Expenses. The Administrative Agent, the Arrangers and the
Lenders shall have received from the Borrower payment of all fees required to be
paid, and payment or


66

--------------------------------------------------------------------------------





reimbursement of all expenses required to be paid or reimbursed, by the Borrower
pursuant to this Agreement or the Fee Letters on or prior to the Availability
Date (and, in the case of expenses, which are invoiced at least two Business
Days prior to the Availability Date).
(e)    Required Subsidiary Guarantors. If any Subsidiary is required to become a
Subsidiary Guarantor pursuant to Section 5.10(a):
(i)    the Administrative Agent shall have received from the Borrower and each
such Subsidiary either (A) a counterpart of the Subsidiary Guarantee signed on
behalf of such Person or (B) written evidence satisfactory to the Administrative
Agent (which may include fax or electronic transmission of a signed signature
page of the Subsidiary Guarantee) that such Person has signed a counterpart of
the Subsidiary Guarantee;
(ii)    the Administrative Agent shall have received customary legal opinions,
corporate documents, secretary’s certificates, good standing certificates and
evidence of authority (including incumbency and resolutions) with respect to
such Subsidiary;
(iii)    the Administrative Agent shall have received, at least three Business
Days prior to the Availability Date, all documentation and other information
with respect to such Subsidiary that may be required by the Lenders in order to
enable compliance with applicable “know your customer” and anti-money laundering
rules and regulations including the USA Patriot Act, including information
required by the USA Patriot Act and information described in Section 9.15, in
each case, to the extent requested by the Administrative Agent or any Lender in
writing to the Borrower at least 10 Business Days prior to the Availability
Date; and
(iv)    if such Subsidiary qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Administrative Agent shall have received,
at least three Business Days prior to the Availability Date, a Beneficial
Ownership Certification in relation to such Subsidiary.
The Administrative Agent shall notify the Borrower and the Lenders of the
Availability Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) prior to the Commitment Termination Date (and, in the
event such conditions are not so satisfied or waived prior to the Commitment
Termination Date, the Commitments shall terminate on the Commitment Termination
Date).

SECTION 4.03.    Conditions to All Extensions of Credit. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than any
conversion or continuation of any Loan), and of each Issuing Bank to issue,
amend or extend any Letter of Credit, is subject to the receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement (other than, after the Availability Date, in Sections 3.04(d) and
3.06(a)) and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment or extension of such Letter of Credit, as applicable, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing or the date
of issuance, amendment or extension of such Letter of Credit, as applicable,
such representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.


67

--------------------------------------------------------------------------------





(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of any Loan) and each
issuance, amendment or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied.

SECTION 4.04.    Conditions Precedent to Each Incremental Commitment Effective
Date. Each Commitment Increase shall not become effective until the date on
which each of the following conditions is satisfied:
(a)    The Administrative Agent shall have received (i) an Incremental
Commitment Activation Notice from each Increasing Lender providing such
Commitment Increase, executed by the Borrower, the Administrative Agent and such
Increasing Lender, and (ii) if applicable, with respect to any New Lender, a New
Lender Supplement, executed by the Borrower, the Administrative Agent, such New
Lender and each Issuing Bank, each in accordance with Section 2.22.
(b)    The Administrative Agent shall have received (i) a certificate (including
a certification that the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.09 after giving effect to such
Commitment Increase and taking into account any extension of credit hereunder on
the applicable Incremental Commitment Effective Date), dated the applicable
Incremental Commitment Effective Date and signed by a Responsible Officer of the
Borrower and (ii) if required by the Administrative Agent, customary evidence of
authority, secretary’s certificates, a favorable written opinion of counsel to
the Borrower and, if any Subsidiary shall then be a Subsidiary Guarantor, a
customary reaffirmation agreement, each in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders providing such
Commitment Increase.
(c)    As of the applicable Incremental Commitment Effective Date, no Default
shall have occurred and be continuing or would result from the occurrence of
such Commitment Increase.
(d)    The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the applicable Incremental Commitment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
specified earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

ARTICLE V
Affirmative Covenants
From and after the Availability Date (except in the case of Section 5.03(a),
which, solely with respect to the Borrower, shall be applicable from and after
the Closing Date) and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other Obligations have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made) and all Letters of
Credit have expired, terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:


68

--------------------------------------------------------------------------------






SECTION 5.01.    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower
(beginning with the fiscal year in which the Availability Date occurs), its
audited consolidated balance sheet and related statements of income, equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (beginning with the first such fiscal
quarter to end on or after the Availability Date), its consolidated balance
sheet and related statements of income, equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial position and results
of operations and cash flows of the Borrower and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (a
“Compliance Certificate”) (i) certifying as to whether a Default has occurred
and is continuing as of the date of such Compliance Certificate and, if such a
Default has occurred and is continuing as of the date of such Compliance
Certificate, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09, (iii) stating whether
any Designated Material Debt remains outstanding on the date that such
Compliance Certificate is delivered, (iv) stating whether any change in GAAP or
in the application thereof has occurred since the date of the most recent
audited financial statements provided under this Agreement that has had a
significant effect on the calculation of the Consolidated Net Tangible Assets or
the ratio referred to in Section 6.09 and, if any such change has occurred,
specifying the nature of such change and the effect of such change on such
calculation, (v) if any Excluded Venture was a consolidated subsidiary of the
Borrower during the period covered by such financial statements delivered
pursuant to Section 5.01(a) or Section 5.01(b), then, to the extent not already
provided in connection with clause (ii) above, setting forth information
reconciling Consolidated EBITDA for the period covered thereby to net income
(loss) reported for such period and indicating the amount of Debt (as defined in
the definition of Consolidated Total Debt) of Excluded Ventures that is
reflected in the financial statements but not included in the calculation of the
ratio referred to in Section 6.09, (vi) setting forth the names of all
Subsidiaries that are Excluded Ventures as of the date of the financial
statements being delivered and (vii) if, during the period covered by such
financial statements, any Subsidiary was designated or deemed designated as an
Excluded Venture pursuant to Section 5.12(a) or Section 5.12(e) or any Excluded
Venture was designated as a Subsidiary pursuant to Section 5.12(b), certifying
that at the time of such designation or deemed designation, the conditions
described in Section 5.12(a) or Section 5.12(b), as applicable, were satisfied;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with


69

--------------------------------------------------------------------------------





any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;
(e)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and
(g)    promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under (i) applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, and (ii) the
Beneficial Ownership Regulation.
Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more reports containing such information, shall be publicly available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

SECTION 5.02.    Notices of Default. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent for distribution to each Lender prompt
written notice of the occurrence of any Default of which any Responsible Officer
of the Borrower or the General Partner obtains knowledge. Each notice delivered
under this Section shall be accompanied by a statement of a Responsible Officer
or other executive officer of the Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence (in the case of the Borrower, in its State of organization) and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03;
and provided further that this Section 5.03 shall not require the Borrower or
any Significant Subsidiary to preserve or maintain any rights, licenses,
permits, privileges or franchises or require any Significant Subsidiary to
maintain its legal existence, in each case, if the Borrower shall reasonably
determine that the failure to maintain and preserve the same would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 5.04.    Payment of Taxes and other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay (a) its Tax liabilities and (b) its
other governmental obligations which, if unpaid, would reasonably be expected to
result in a Lien upon any property of the Borrower or such Subsidiary before the
same shall become delinquent or in default, except, in each case, to the extent
that (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (ii) the
failure to make such payment would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) maintain all property material to
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such


70

--------------------------------------------------------------------------------





amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (including by the maintenance of adequate self-insurance reserves to
the extent customary among such companies).

SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries, in all material respects, are made of
its financial and business transactions in conformity with GAAP and applicable
law. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at the
Administrative Agent’s or such Lender’s expense (unless an Event of Default has
occurred and is continuing, in which case it shall be at the Borrower’s sole
expense), upon reasonable prior notice and subject to any applicable
restrictions or limitations on access to any facility or information that is
classified or restricted by contract or by law, regulation or governmental
guidelines, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided that advance notice of any discussion
with such independent accountants shall be given to the Borrower and, so long as
no Event of Default shall have occurred and be continuing, the Borrower shall
have the opportunity to be present at any such discussion. The Administrative
Agent and each Lender agree to keep all information obtained by them pursuant to
this Section confidential in accordance with Section 9.13.

SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including ERISA and Environmental Laws) applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only for working capital and general partnership, corporate
or company purposes, as applicable, of the Borrower and its Subsidiaries,
including acquisitions of and investments in Subsidiaries, Excluded Ventures and
other Persons, and distributions. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the general partnership,
corporate or company purposes of the Borrower and its Subsidiaries. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, or permit its Subsidiaries and its or their respective directors, officers,
employees and agents to use, the proceeds of any Borrowing or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, in any material respect, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any other manner that would result in the material violation of any
Sanctions applicable to any party to this Agreement.

SECTION 5.09.    Maintenance of Separateness. The Borrower will, and will cause
each other Loan Party to, observe organizational formalities and keep books and
records separate from MPC and the other MPC Companies.

SECTION 5.10.    Required Subsidiary Guarantors.
(a)    If on the Availability Date any Subsidiary guarantees any Indebtedness of
the Borrower in an aggregate principal amount of $20,000,000 or more, then such
Subsidiary shall execute the Subsidiary Guarantee and deliver it to the
Administrative Agent on the Availability Date. If, after the Availability Date,
any Subsidiary that is not already a Subsidiary Guarantor guarantees any
Indebtedness of


71

--------------------------------------------------------------------------------





the Borrower in an aggregate principal amount of $20,000,000 or more, then such
Subsidiary shall become a guarantor of the Obligations by executing the
Subsidiary Guarantee and delivering it to the Administrative Agent within 10
Business Days of the date on which it guaranteed such Indebtedness (or such
later date as agreed to by the Administrative Agent), together with such other
additional closing documents, certificates and legal opinions (which may be
opinions of in-house counsel) as shall reasonably be requested by the
Administrative Agent. In connection with the initial execution and delivery of
the Subsidiary Guarantee, the Borrower shall execute and deliver a counterpart
thereof to the Administrative Agent.
(b)    So long as no Default has occurred and is continuing (or would result
from such release), (i) if all of the Equity Interests of a Subsidiary Guarantor
that are owned by the Borrower or any other Subsidiary are sold or otherwise
disposed of in a transaction or transactions permitted by this Agreement and as
a result of such disposition such Person is no longer a Subsidiary or (ii) if
(A) the conditions set forth in Section 5.10(a) requiring such Person to be a
Subsidiary Guarantor no longer exist (other than as a result of a payment by
such Subsidiary Guarantor upon its guarantee) and (B) immediately after giving
effect to the release of such Subsidiary Guarantor (and giving effect to any
repayment of Indebtedness that occurs substantially concurrently with such
release), all of the Indebtedness of the Non-Guarantor Subsidiaries is permitted
under Section 6.01, then promptly following the Borrower’s request, the
Administrative Agent shall execute a release of such Subsidiary Guarantor from
its Subsidiary Guarantee. A request by the Borrower for a release pursuant to
this Section shall be accompanied by a certificate of a Responsible Officer of
the Borrower certifying that the conditions to release set forth in this
Section have been satisfied.
(c)    The Borrower may, but shall not be required to, cause Subsidiaries (other
than those required to become Subsidiary Guarantors pursuant to Section 5.10(a))
to become Subsidiary Guarantors pursuant to Section 9.09.

SECTION 5.11.    Anti-Corruption Laws and Sanctions. The Borrower will maintain
and implement policies and procedures designed, in its reasonable business
judgment, to promote compliance by the Borrower, its wholly owned Subsidiaries
and their respective directors, officers, employees and agents (when acting in
their capacity as agents for the Borrower or its Subsidiaries) with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.12.    Excluded Ventures.
(a)    The Borrower may, after the Availability Date, designate any subsidiary
to be an Excluded Venture; provided that at the time of such designation and
immediately after giving pro forma effect thereto (i) no Default shall exist,
(ii) the representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents will be true and correct in all material
respects as if remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof) and (iii) such subsidiary does not, at the time of
designation and does not at any time thereafter while it is an Excluded Venture,
Guarantee or otherwise become directly or indirectly liable with respect to, or
grant any Liens on any of its property to secure, any Indebtedness of the
Borrower or any Subsidiary or any obligations of the Borrower or any Subsidiary
in respect of any Sale and Leaseback Transaction. Designation by the Borrower
pursuant to this Section shall be deemed to be a representation and warranty by
the Borrower as of such date as to the matters specified in this Section.
(b)    The Borrower may, after the Availability Date, designate any Excluded
Venture to be a Subsidiary, provided that at the time of such designation and
after giving pro forma effect thereto, (i)


72

--------------------------------------------------------------------------------





such Excluded Venture shall not have outstanding Indebtedness, other than
Indebtedness permitted under Section 6.01, or Liens on any of its property,
other than Liens permitted under Section 6.02 (in each case taking into account
the other Indebtedness of Subsidiaries, and the Liens on property of the
Borrower and its Subsidiaries, then existing), (ii) no Default shall exist and
(iii) the representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents will be true and correct in all material
respects as if remade at the time of such designation, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier date
(provided that such materiality qualifier shall not be applicable to any
representation and warranty that already is qualified or modified by materiality
in the text thereof). The designation of any Excluded Venture as a Subsidiary
shall constitute the incurrence by such Subsidiary, at the time of designation,
of (x) all Indebtedness of such Subsidiary and (y) all Liens on property of such
Subsidiary existing at such time.
(c)    The Borrower shall not, and shall not permit any of its Subsidiaries to,
Guarantee, or grant or otherwise permit a Lien on any of its or their property
to secure, any Indebtedness of an Excluded Venture or any obligations of an
Excluded Venture in respect of any Sale and Leaseback Transaction, other than
(i) Liens on Equity Interests of an Excluded Venture to secure Indebtedness of
such Excluded Venture that is non-recourse to the Borrower and its Subsidiaries
and (ii) Guarantees of Indebtedness of Excluded Ventures in an aggregate amount
not to exceed 5.0% of Consolidated Net Tangible Assets at the time of incurrence
or assumption thereof. As used in this paragraph (c), “non-recourse” means
Indebtedness of an Excluded Venture for which recourse to the Borrower or any
Subsidiary, whether contractual or as a matter of law, for non-payment of such
Indebtedness is limited to Equity Interests issued by such Excluded Venture.
(d)    If at any time an Excluded Venture fails to meet any requirement set
forth in clause (iii) of paragraph (a) or in paragraph (c) of this Section 5.12,
it will thereafter automatically cease to be an Excluded Venture and shall
constitute a Subsidiary for all purposes of this Agreement, and any Indebtedness
and Liens of such Subsidiary will be deemed to be incurred by such Subsidiary as
of such date.
(e)    Any subsidiary of an Excluded Venture shall automatically constitute an
Excluded Venture. At the time that a Person becomes a subsidiary of an Excluded
Venture, the Borrower shall be deemed to have designated such subsidiary as an
Excluded Venture pursuant to Section 5.12(a).
(f)    If at any time an entity that has been designated as an Excluded Venture
ceases to be a subsidiary of the Borrower, then such entity shall cease to be an
Excluded Venture.
ARTICLE VI
Negative Covenants; Financial Covenant
From and after the Availability Date (except in the case of Section 6.03, which
shall be applicable from and after the Closing Date) and until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees and other Obligations have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made) and all Letters of Credit have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01.    Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness owing to a Loan Party or a wholly owned Subsidiary;


73

--------------------------------------------------------------------------------





(b)    Indebtedness existing on the Availability Date which is either (i) set
forth on Schedule 6.01 or (ii) in a principal amount which is less than (x)
$25,000,000 individually and (y) $50,000,000 in the aggregate;
(c)    Indebtedness incurred to finance the acquisition, construction, repair,
development or improvement of any fixed or capital assets, including Capital
Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction, repair, development or improvement and (ii) if such Indebtedness
is secured, the Liens securing it are permitted by Section 6.02(a)(iii);
(d)    Indebtedness of a Person that is not a subsidiary of the Borrower and
that becomes a Subsidiary after the Closing Date or is merged or consolidated
with or into the Borrower or any Subsidiary after the Closing Date, in each
case, if such Indebtedness is existing at the time such Person becomes a
Subsidiary or is so merged or consolidated and is not incurred in contemplation
of such transaction; provided that, notwithstanding anything herein to the
contrary, the ANDX Existing Debt will cease to be permitted under this clause
(d) on the date that is 120 days after the Availability Date;
(e)    extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (c) or, other than with respect to the ANDX Existing
Debt, (d) above which, in the case of any such extension, refinancing, renewal
or replacement, does not increase the amount of the Indebtedness being extended,
refinanced, renewed or replaced, other than amounts incurred to pay the costs of
such extension, refinancing, renewal or replacement;
(f)    other Indebtedness of Non-Guarantor Subsidiaries; provided that the sum,
without duplication, of (i) the outstanding aggregate principal amount of all
such Indebtedness of Non-Guarantor Subsidiaries, plus (ii) the outstanding
aggregate amount of Attributable Debt under all Sale and Leaseback Transactions
permitted under Section 6.02(b), plus (iii) the outstanding aggregate principal
amount of all Indebtedness or other obligations secured by Liens permitted under
Section 6.02(a)(x) shall not exceed 15% of Consolidated Net Tangible Assets at
the time of creation, incurrence or assumption thereof; and
(g)    Indebtedness of any Non-Guarantor Subsidiary as an account party in
respect of trade letters of credit or in respect of bid, performance or surety
bonds, workers’ compensation claims or self-insurance obligations, in each case
incurred in the ordinary course of business, including reimbursement obligations
of any Non-Guarantor Subsidiary incurred in the ordinary course of its business
with respect to letters of credit supporting such bid, performance or surety
bonds, workers’ compensation claims and self-insurance obligations (in each
case, other than Guarantees of and obligations for money borrowed).

SECTION 6.02.    Liens and Sale and Leaseback Transactions.
(a)    Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
(including accounts receivable, royalties and other revenues) now owned or
hereafter acquired by it, or assign or sell any receivables in connection with
any financing transaction or series of financing transactions (including
factoring arrangements), except:
(i)    Permitted Encumbrances;


74

--------------------------------------------------------------------------------





(ii)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Availability Date which is either (A) set forth on Schedule 6.02
or (B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $25,000,000 individually and (y) $50,000,000 in the aggregate;
(iii)    Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any of its Subsidiaries; provided that
(A) such Liens secure only Indebtedness, including Capital Lease Obligations,
incurred to finance the acquisition, construction, repair, development or
improvement of such assets, (B) such Liens and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction, repair, development or improvement and (C) such
Liens shall not apply to any other property or assets (other than accessions and
improvements thereto);
(iv)    Liens under any Sale and Leaseback Transaction permitted under Section
6.02(b);
(v)    Liens securing Indebtedness or other obligations of the Borrower or any
of its Subsidiaries in favor of any Loan Party;
(vi)    (A) Liens on property existing at the time such property is acquired by
the Borrower or any of its Subsidiaries after the Closing Date and not created
in contemplation of such acquisition (or on repairs, improvements, additions or
accessions thereto) and (B) Liens on the assets of any Person that is not a
subsidiary of the Borrower and that becomes a Subsidiary after the Closing Date
or is merged or consolidated with or into the Borrower or any Subsidiary after
the Closing Date, in each case, if such Liens exist at the time such Person
becomes a Subsidiary or is so merged or consolidated and not created in
contemplation of such transaction (or on repairs, improvements, additions or
accessions thereto), provided that, in the case of clauses (A) and (B), such
Liens do not extend to any other assets; provided further that notwithstanding
anything herein to the contrary, no Liens securing the ANDX Existing Debt shall
be permitted under this clause (vi);
(vii)    Liens on cash and cash equivalents securing obligations under any Swap
Agreement, provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $200,000,000;
(viii)    extensions, renewals and replacements of the Liens described in
clause (ii), (iii) or (vi) above, so long as there is no increase in the
Indebtedness or other obligations secured thereby (other than amounts incurred
to pay costs of the extension, renewal and replacement of the Indebtedness
secured by such Liens) and no additional property (other than accessions and
improvements in respect of such property) is subject to such Lien;
(ix)    Liens on Equity Interests in a Joint Venture owned by the Borrower or
any Subsidiary securing obligations of such Joint Venture and Liens on Equity
Interests in an Excluded Venture owned by the Borrower or any Subsidiary
securing obligations of such Excluded Venture; and
(x)    Liens not otherwise permitted by other clauses of this Section 6.02(a)
securing Indebtedness or other obligations of the Borrower or any of its
Subsidiaries, provided that the sum, without duplication, of (A) the aggregate
outstanding principal


75

--------------------------------------------------------------------------------





amount of all such Indebtedness and obligations plus (B) the aggregate
outstanding amount of Attributable Debt under all Sale and Leaseback
Transactions permitted under Section 6.02(b) plus (C) the aggregate outstanding
principal amount of Indebtedness of Non-Guarantor Subsidiaries permitted
pursuant to Section 6.01(f) shall not exceed 15% of Consolidated Net Tangible
Assets at the time of creation, incurrence or assumption of such Lien.
(b)    Sale and Leaseback Transactions. The Borrower will not, and will not
permit any Subsidiary to, enter into any Sale and Leaseback Transaction if,
after giving effect to such Sale and Leaseback Transaction, the sum, without
duplication, of (i) the aggregate amount of the Attributable Debt under all such
Sale and Leaseback Transactions, plus (ii) the outstanding aggregate principal
amount of all Indebtedness of Non-Guarantor Subsidiaries permitted under Section
6.01(f), plus (iii) the outstanding aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries secured by Liens permitted
under Section 6.02(a)(x) shall exceed 15% of Consolidated Net Tangible Assets at
the time of consummation of such Sale and Leaseback Transaction.

SECTION 6.03.    Mergers, Fundamental Changes and Dispositions. The Borrower
will not, and will not permit any other Loan Party to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of the assets of the
Borrower and its Subsidiaries taken as a whole (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that (a) if at the time
thereof and immediately after giving effect thereto, no Event of Default shall
have occurred and be continuing, any Person may merge with or into the Borrower,
provided that the Borrower shall be the surviving entity; (b) any Loan Party
that is a Subsidiary may merge into or consolidate with or sell, transfer, lease
or otherwise dispose of its assets to the Borrower or another Subsidiary;
(c) any Loan Party that is a Subsidiary may merge into, or consolidate with, any
Person other than the Borrower or another Subsidiary if (i) such Loan Party is
the surviving entity or (ii) such other Person is the surviving entity and
becomes a Subsidiary and a Subsidiary Guarantor contemporaneously with such
merger or consolidation; and (d) any Loan Party (other than the Borrower) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

SECTION 6.04.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially no less favorable to the Borrower or
such Subsidiary as could be obtained on an arm’s-length basis from unrelated
third parties (or, if in the good faith judgment of the General Partner’s board
of directors, no comparable transaction is available with which to compare any
such transaction, such transaction, taken as a whole, is otherwise fair to the
Borrower or such Subsidiary); provided that the foregoing restriction shall not
apply to (a) transactions between or among the Loan Parties and wholly owned
Subsidiaries and not involving any other Person; (b) transactions involving any
employee benefit plans or related trusts of the Borrower or any of its
Subsidiaries; (c) transactions pursuant to (i) the ANDX Acquisition Agreement or
(ii) any contract or agreement existing as of the Closing Date and listed on
Schedule 6.04; (d) the payment of reasonable compensation, fees and expenses to,
and indemnity provided on behalf of, directors and officers of the Borrower or
any of its Subsidiaries in the ordinary course of business; (e) transactions
entered into with the MPC Companies on terms and conditions that are fair and
reasonable to the Borrower and its Subsidiaries, taking into account the
totality of the relationship between the Borrower and the Subsidiaries, on the
one hand, and the MPC Companies, on the other, including the contemplated
transactions set forth on Schedule 6.04; (f) transactions pursuant to any
contract or agreement,


76

--------------------------------------------------------------------------------





between the Borrower or any of its Subsidiaries, on one hand, and MPC and its
subsidiaries, on the other, that as of the Closing Date has been filed as an
exhibit to any report or statement filed by the Borrower, ANDX or MPC with the
SEC, in each case as such contract or agreement is in effect on the Closing Date
or as amended, supplemented or otherwise modified, or as replaced, thereafter,
so long as such amendments, supplements or other modifications, or such
replacement contract or agreement, individually or in the aggregate, are not
materially adverse to the interests of the Lenders; (g) transactions approved by
the Conflicts Committee of the Board of Directors (or equivalent governing body)
of the General Partner (or the equivalent successor body to such Conflicts
Committee); (h) investments in Excluded Ventures (including Guarantees permitted
by Section 5.12(c)) or in Joint Ventures; and (i) any Restricted Payment
permitted by Section 6.07.

SECTION 6.05.    Fiscal Year; Accounting Principles. The Borrower will not, and
will not permit any Subsidiary to, change (a) its current fiscal year or (b) its
current accounting principles used in the preparation of financial statements
unless such change in accounting principles is required or permitted by GAAP, in
each case, other than changes with respect to a Subsidiary made in order to
conform to the fiscal year or principles of the Borrower.

SECTION 6.06.    Change in Nature of Business. The Borrower will not, and will
not permit any Subsidiary to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries, or ANDX and its subsidiaries, on the Closing Date, any
business substantially related or incidental thereto or logical extensions
thereof or any other business which generates “qualifying income” under the
Code.

SECTION 6.07.    Restricted Payments. The Borrower will not declare or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (a) the Borrower may declare and
make dividend payments and other distributions payable solely in the Equity
Interests of the Borrower and (b) so long as no Event of Default exists or would
be caused by the declaring or making of such Restricted Payment, the Borrower
may declare and make Restricted Payments in accordance with its partnership
agreement; provided that the foregoing shall not operate to prohibit the payment
of distributions of Available Cash (as defined in the Borrower’s partnership
agreement) to limited partners of the Borrower or the payment by the Borrower
for the repurchase of limited partnership interests in the Borrower so long as
(i) on the record date for such distribution, or on the date that the Borrower
became legally bound to pay the repurchase price for such repurchase (herein
also referred to as a “record date”), as applicable, such distribution or such
repurchase was permitted by the foregoing and (ii) such distribution or such
repurchase price is paid within the earlier of 60 days after the record date and
any date under applicable law on which such dividend or repurchase must be
consummated.

SECTION 6.08.    Changes in Organization Documents. The Borrower will not, and
will not permit any other Loan Party to, make any changes to its Organization
Documents that would reasonably be expected to have a Material Adverse Effect.

SECTION 6.09.    Maximum Consolidated Leverage Ratio. The Borrower shall not
permit, as of each Quarter-End Date (commencing with the first Quarter-End Date
occurring on or after the Availability Date), a ratio of Consolidated Total Debt
as of such date to Consolidated EBITDA for the four fiscal quarter period ending
on such date to be greater than (a) during an Acquisition Period, 5.5 to 1.0 and
(b) at all other times, 5.0 to 1.0. In addition, in the event that any
Designated Material Debt is excluded from the calculation of Consolidated Total
Debt as of any Quarter-End Date (such excluded Debt is referred to herein as the
“Excluded Debt”) and any Excluded Debt remains outstanding on the Compliance
Certificate Delivery Date with respect to such Quarter-End Date, then the
Borrower shall not permit, on such Compliance Certificate Delivery Date, the
ratio of (x) Consolidated Total Debt as of such Quarter-End Date plus the amount
of Excluded Debt that remains outstanding on such


77

--------------------------------------------------------------------------------





Compliance Certificate Delivery Date to (y) Consolidated EBITDA for the four
fiscal quarter period ended on such Quarter-End Date, to exceed the foregoing
ratio. For purposes of calculating compliance with this Section 6.09,
Consolidated EBITDA may include, at the Borrower’s option, any Material Project
EBITDA Adjustments as provided in the definition thereof.

ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur (provided that,
prior to the Availability Date, only the events described in clause (b), (d) (to
the extent relating to Section 5.03 or Section 6.03), (h) or (i) of this Article
shall constitute “Events of Default” for the purposes of this Agreement):
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any Subsidiary in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), Section 5.08, Section 5.10 or Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) a
Responsible Officer of a Loan Party becoming aware of such failure or
(ii) notice of such failure is given by the Administrative Agent to the
Borrower;
(f)    the General Partner or any Loan Party or any Subsidiary shall fail to
make any payment in excess of $1,000,000 in the aggregate (whether of principal,
interest, fees or other amounts) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (ii) any Indebtedness that becomes due as a result of a voluntary prepayment,
purchase or redemption thereof;


78

--------------------------------------------------------------------------------





(h)    an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, any Loan Party
or any Significant Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
General Partner, any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered by such court;
(i)    the General Partner, any Loan Party or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, any Loan Party or any Significant Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate action for the purpose
of effecting any of the foregoing;
(j)    the General Partner, any Loan Party or any Significant Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(k)    one or more final judgments (whether or not appealable) for the payment
of money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the General Partner, a Loan Party or any Subsidiary or any
combination thereof, and either (i) the same shall remain undischarged or
unsatisfied for a period of 45 consecutive days (or 60 consecutive days in the
case of judgments rendered in foreign jurisdictions outside of the United States
of America, any State thereof and the District of Columbia) during which
execution shall not be effectively stayed (it being understood that, for the
purposes of this clause (k), “independent third-party insurance” shall include
industry mutual insurance companies in which the General Partner, any Loan Party
or any Subsidiary has an ownership interest) or (ii) any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the General
Partner, any Loan Party or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    other than as a result of (i) the termination of the obligations of any
Subsidiary Guarantor under the Subsidiary Guarantee pursuant to the terms
thereof or pursuant to Section 5.10(b) or Section 9.09, (ii) the exchange or
replacement of any promissory note hereunder (with respect to the previously
existing promissory note which was so exchanged or replaced), (iii) the
agreement of the Required Lenders or all Lenders, as may be required hereunder
or (iv) in accordance with the other provisions of this Agreement, the
expiration or termination of the Commitments, the payment in full of the
principal and interest on each Loan, all fees payable hereunder and all other
Obligations, the expiration or termination of all Letters of Credit and the
reimbursement of all LC Disbursements, any Loan Document (or any material
provision thereof), at any time after its execution and delivery, ceases to be
in full force and effect or is declared by a court of competent jurisdiction to
be null and void, invalid or


79

--------------------------------------------------------------------------------





unenforceable; or any Loan Party denies in writing that it has any liability or
obligation thereunder, or purports to revoke, terminate or rescind any Loan
Document (other than pursuant to the terms hereof or thereof); or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Loan Parties accrued hereunder, shall
become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(k), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Loan Party; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall immediately and automatically terminate, the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of the Total LC Exposure shall immediately and automatically become due,
in each case, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties.

ARTICLE VIII
The Administrative Agent

SECTION 8.01.    Appointment and Authority. Each of the Lenders and each of the
Issuing Banks hereby irrevocably appoints the Person named as the Administrative
Agent to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except for the approval rights of
the Borrower set forth in Section 8.06 and Section 8.10, neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02.    Rights as a Lender and Issuing Bank. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank, as
applicable, and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” and “Issuing Bank” or “Issuing Banks”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.


80

--------------------------------------------------------------------------------






SECTION 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or to exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally or otherwise or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally or otherwise; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Loan Party or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02 and Article VII) or (ii) unless a
court of competent jurisdiction shall have determined by a final, non-appealable
judgment that the Administrative Agent was grossly negligent or acted with
willful misconduct in taking or not taking any such action. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice (stating that it is a “notice of default”) describing such Default is
given in writing to the Administrative Agent by a Loan Party, a Lender or an
Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate,


81

--------------------------------------------------------------------------------





consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person (whether or not such Person in fact meets the requirements
set forth in the Loan Documents for being the signatory, sender or authenticator
thereof), and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Bank unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Bank sufficiently in advance prior to
the making of such Loan or the issuance, extension or amendment of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

SECTION 8.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor (which shall be a bank with an office in the United States of America,
or an Affiliate of any such bank with an office in the United States) approved
by the Borrower (such approval not to be unreasonably withheld, conditioned or
delayed), provided that no approval of the Borrower shall be necessary if an
Event of Default has occurred and is continuing. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Closing Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Closing Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor
(which shall be a bank with an office in the United States of America, or an
Affiliate of any such bank with an office in the United States) approved by the
Borrower (such approval not to be unreasonably


82

--------------------------------------------------------------------------------





withheld, conditioned or delayed); provided that no approval of the Borrower
shall be necessary if an Event of Default has occurred and is continuing. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)    With effect from the Resignation Closing Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time, if any, as the Required Lenders appoint, with
the approval of the Borrower to the extent provided above, a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
2.16(h) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Closing Date
or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by Wells Fargo Bank, National Association (“Wells Fargo”)
as Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Bank and the Swingline Lender. If Wells Fargo resigns
as an Issuing Bank, it shall retain all the rights, powers, privileges and
duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
the Total LC Exposure with respect thereto. If Wells Fargo resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to fund risk participations in outstanding Swingline Loans pursuant to Section
2.04(c). Upon the appointment by the Borrower of a successor Issuing Bank or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank or Swingline Lender, as applicable, (ii) the retiring Issuing Bank and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Wells Fargo to effectively assume the obligations
of Wells Fargo with respect to such Letters of Credit.

SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the


83

--------------------------------------------------------------------------------





Administrative Agent, any Arranger or any other Lender or Issuing Bank, or any
of their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Issuing Bank, or any of their Related Parties, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, or any related agreement or any
document furnished hereunder or thereunder.

SECTION 8.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, the Joint Lead Arrangers, the
Documentation Agents or the Syndication Agent listed on the cover page hereof
shall have any duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

SECTION 8.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or otherwise or any other judicial proceeding relating to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any other Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Total LC Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 2.11 and Section 9.03) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.11 and Section 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

SECTION 8.10.    Release of Lien on Cash Collateral Upon Expiration of Letters
of Credit. The Lenders irrevocably authorize the Administrative Agent to release
its Lien on Cash Collateral


84

--------------------------------------------------------------------------------





at such time as all Letters of Credit have expired, all Obligations have been
paid in full (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made) and the Aggregate
Commitments have terminated.

SECTION 8.11.    Consent. Each Lender, by delivering its signature page to this
Agreement, or by delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing Date or Availability Date that has been made available by the
Administrative Agent to the Lenders.

SECTION 8.12.    ERISA. Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments or this
Agreement, (ii) the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent and such
Lender.
ARTICLE IX
Miscellaneous

SECTION 9.01.    Notices; Effectiveness; Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or electronic mail (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax as follows:
(i)    if to the Borrower or any other Loan Party, to it at MPLX LP, 200 East
Hardin St., Findlay, Ohio 45840, Attention of Pamela K.M. Beall, Executive Vice
President and Chief Financial Officer (Telephone No. (419) 429-5640; Fax No.
(419) 421-3951; Email: pkbeall@marathonpetroleum.com) and Suzanne Gagle, Vice
President and General Counsel (Telephone: (419) 421-3112; Email:
sgagle@marathonpetroleum.com), with a copy to Marathon


85

--------------------------------------------------------------------------------





Petroleum Corporation, 539 South Main Street, Findlay, Ohio 45840, Attention of
Donald C. Templin, Executive Vice President and Chief Financial Officer
(Telephone: (419) 421-2932; Email: dctemplin@marathonpetroleum.com) and Suzanne
Gagle, General Counsel (Telephone: (419) 421-3112; Email:
sgagle@marathonpetroleum.com) or such other address, telephone number, fax
number or electronic mail address provided by the Borrower to the Administrative
Agent for purposes of Section 9.10(d);
(ii)    if to the Administrative Agent, to Wells Fargo Bank, National
Association, to it at Wells Fargo Bank, National Association, 1525 W WT Harris
Blvd, Charlotte, NC 28262, Mail Code: D1109-019, Attention: Syndication Agency
Services (Telephone No. (704) 590-2706; Fax No. (704) 715-0017; Email:
agencyservices.requests@wellsfargo.com), with a copy to Nathan Starr, Wells
Fargo Energy Group, 1000 Louisiana Street, 10th Floor, Houston, TX 77002, Mail
Code: MAC T0002-107 (Telephone No. (713) 319-1977; Fax No. (713) 319-1053;
Email: nathan.starr@wellsfargo.com);
(iii)    if to an Issuing Bank: (A) in the case of Wells Fargo Bank, National
Association, to it at Wells Fargo Bank, National Association, 1525 W WT Harris
Blvd, Charlotte, NC 28262, Mail Code: D1109-019, Attention: Syndication Agency
Services (Telephone No. (704) 590-2706; Fax No. (704) 715-0017; Email:
agencyservices.requests@wellsfargo.com); and (B) in the case of any other
Issuing Bank, to it at its address (or telephone number, fax number and email
address, as applicable) as separately notified in writing by such Issuing Bank
to the Borrower and the Administrative Agent;
(iv)    if to the Swingline Lender, to it at Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd, Charlotte, NC 28262, Mail Code: D1109-019,
Attention: Syndication Agency Services (Telephone No. (704) 590-2706; Fax No.
(704) 715-0017; Email: agencyservices.requests@wellsfargo.com); and
(v)    if to a Lender, to it at its address (or telephone number, fax number and
email address, as applicable) set forth in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in such paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communications (including email and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
(on behalf of itself and the other Loan Parties) may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as


86

--------------------------------------------------------------------------------





available, return e-mail or other written acknowledgement) and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address,
telephone number, fax number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto.
(d)    Platform.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of communications
through the Platform.

SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or under any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    Subject to paragraph (c) of this Section, none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the


87

--------------------------------------------------------------------------------





Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders and, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than as a result
of any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.12(d)), or reduce any fees or other amounts (to the extent
that such other amounts are then due and payable) payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment (in each case, other than as a result of any waiver
of any increase in the interest rate applicable to any Loan pursuant to
Section 2.12(d)), or postpone the scheduled date of expiration of any Commitment
(including any such postponement as a result of any modification to the
definition of the term “Commitment Termination Date”), without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or 2.17(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) change any of the provisions of Section 2.20, without the
prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender, (vii) release any material Subsidiary Guarantor from its
Subsidiary Guarantee, except as provided in Section 5.10 or Section 9.09, as
applicable, without the written consent of each Lender or (viii) change any of
the provisions of Section 4.02(c) or waive the satisfaction of the condition set
forth therein; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) above and
then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification.
(c)    Notwithstanding anything to the contrary in paragraph (a) or (b) of this
Section:
(i)    any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency, in each case, of
a technical nature;
(ii)    the Borrower, the Administrative Agent and the Lenders consenting to the
Borrower’s request for any extension of the Maturity Date in accordance with
Section 2.21 or providing any Commitment Increase in accordance with Section
2.22 may enter into any amendment necessary to implement the terms of such
extension or the terms of Commitment Increase in accordance with the terms of
this Agreement without the consent of any other Lender;
(iii)    this Agreement may be amended in the manner provided in
Section 2.13(b); and
(iv)    subject to the first proviso of paragraph (b) of this Section, the
Borrower, the Administrative Agent and the applicable Issuing Bank may enter
into agreements referred to in Section 2.05(j), and the term “LC Commitment”, as
such term is used in reference to such Issuing Bank, may be modified as
contemplated by the definition of such term, in each case without consent of the
Required Lenders.


88

--------------------------------------------------------------------------------





(d)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one firm of outside counsel for
the Administrative Agent and the Arrangers (and, if necessary, one firm of local
and regulatory counsel in each appropriate jurisdiction and regulatory field, as
applicable, at any one time for the Administrative Agent, the Arrangers and
their respective Affiliates taken as a whole) in connection with the syndication
of the Facility, the preparation and administration of this Agreement and the
other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable invoiced
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (and, without limiting the foregoing, shall reimburse each
Indemnitee upon demand for any reasonable and documented out-of-pocket legal or
other expenses incurred by such Indemnitee in connection with investigating or
defending any of the foregoing), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and regardless of whether brought by a third
party or by the Borrower or any of its subsidiaries or any other Affiliates and
regardless of any exclusive or contributory negligence of any Indemnitee;
provided that (i) the foregoing indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise out of or in connection with the willful
misconduct, bad faith or gross negligence of such


89

--------------------------------------------------------------------------------





Indemnitee or the material breach by such Indemnitee of the express terms of the
Loan Documents or (y) arise out of, or in connection with, any claim,
litigation, investigation or proceeding that does not involve an act or omission
by the Borrower or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee, provided that this clause (y) shall not limit the
Borrower’s obligation to indemnify and hold harmless the Administrative Agent,
each Arranger, any other titled person and each Issuing Bank in its capacity or
in fulfilling its role as such; (ii) the Borrower shall not, in connection with
any such proceeding or related proceedings in the same jurisdiction, be liable
for the fees and expenses of more than one separate law firm (and, if necessary,
one firm of local and regulatory counsel in each appropriate jurisdiction and
regulatory field, as applicable, at any one time for the Indemnitees as a
whole); provided that in the case of a conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict, the Borrower
shall be responsible for the reasonable fees and expenses of one additional firm
of counsel (and, if necessary, one additional firm of local and regulatory
counsel in each appropriate jurisdiction and regulatory field, as applicable)
for each such affected Indemnitee (or the affected Indemnitees that are
similarly situated); (iii) each Indemnitee shall consult with the Borrower from
time to time at the request of the Borrower regarding the conduct of the defense
in any such proceeding (other than in respect of proceedings in which the
Borrower or any of its Affiliates is a party adverse to such Indemnitee); and
(iv) the Borrower shall not be obligated to pay an amount of any settlement
entered into without its consent (which shall not be unreasonably withheld),
except if such settlement shall have been entered into more than 90 days after
receipt by the Borrower of a request by an Indemnitee for reimbursement of its
legal or other expenses incurred in connection with such proceeding and the
Borrower shall not have either (x) reimbursed such Indemnitee therefor in
accordance with, and to the extent required by, this paragraph prior to the date
of such settlement or (y) provided written notice to such Indemnitee that it
disputes such Indemnitee’s claim for indemnification under this paragraph with
respect to such proceeding. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing under paragraph (a) or (b) of this
Section (and without limiting the Borrower’s obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any sub-agent thereof),
such Issuing Bank, the Swingline Lender or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such Issuing
Bank or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Bank or the Swingline Lender in connection with such
capacity.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law and without limiting in any way the Borrower’s or any other Loan
Party’s reimbursement or indemnification obligations set forth in paragraph (a)
or (b) of this Section or any other Loan Document, no party hereto nor any of
their respective directors, officers, employees and agents shall assert, and
each party hereto hereby waives, any claim against each other such Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through electronic,


90

--------------------------------------------------------------------------------





telecommunications or other information transmission systems in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

SECTION 9.04.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
expressly provided in Section 6.03, neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except in accordance with
this Section (and any other attempted assignment or transfer by any Lender shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent, the Arrangers, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignment by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund
or (y) if an Event of Default (for the avoidance of doubt, after giving effect
to the first proviso set forth in Article VII) has occurred and is continuing,
any other assignee; provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
written notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of Loans or Commitments to a Lender,
an Affiliate of a Lender or an Approved Fund;
(C)    in the case of an assignment of any Commitment or LC Exposure, each
Issuing Bank; and
(D)    in the case of an assignment of any Commitment or Swingline Exposure, the
Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s


91

--------------------------------------------------------------------------------





Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent (not to be
unreasonably withheld, conditioned or delayed); provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    the assignee, if it shall not be a Lender, shall be required to execute
and deliver the applicable forms to the extent required under Section 2.16(f)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered; and
(F)    the assignment shall be recorded in the Register as required under
Section 9.04(c), and no assignment shall be effective in connection herewith
unless and until such assignment is so recorded.
(iii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


92

--------------------------------------------------------------------------------





(iv)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14, Section 2.15, Section 2.16 and Section 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may, at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to one or more Eligible Assignees (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.03(c) with respect to any payments made by such Lender to its
Participants.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) (other than
clause (vi) thereof to the extent that any applicable change to Section 2.20
pursuant to such clause (vi) would not result in any of the changes referred to
in the other clauses of such first proviso) that affects such Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14, Section 2.15 and Section 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that (A) such Participant agrees to be subject to the
provisions of Section 2.16 (including Section 2.16(f)), Section 2.17 and Section
2.18 as if it were a Lender and had acquired its interest by assignment pursuant
to paragraph (b) of this Section; (B) such Participant shall not be entitled to
receive any greater payment under Section 2.14 or Section 2.16, with


93

--------------------------------------------------------------------------------





respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation; and (C) the Borrower shall be notified promptly by
the applicable Lender of each participation sold by such Lender to a Participant
pursuant to this paragraph. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement and the other Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the Borrower as provided above and to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Pledge by Lender. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Assignment by Issuing Bank. In the event that a Lender that is an Issuing
Bank assigns all of its Commitments and Loans hereunder to a Person (other than
an Affiliate of an Issuing Bank) in accordance with this Section 9.04, such
Lender may resign from its role as an Issuing Bank hereunder. Any resigning
Issuing Bank shall retain all the rights and duties of an Issuing Bank hereunder
with respect to all Letters of Credit (and LC Exposure related thereto) issued
by it that are outstanding as of the effective date of its resignation as an
Issuing Bank. The Borrower may, or, at the request of such resigned Issuing
Bank, the Borrower shall use commercially reasonable efforts to, arrange for one
or more of the other Issuing Banks to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Bank and outstanding at the time of such resignation, or make other arrangements
satisfactory to the resigned Issuing Bank to effectively cause another Issuing
Bank to assume the obligations of the resigned Issuing Bank with respect to any
such Letters of Credit.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender or any Related Party of any


94

--------------------------------------------------------------------------------





of the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time this Agreement or any other Loan Document
is executed and delivered or any credit is extended hereunder, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that an Issuing Bank shall
have provided to the Administrative Agent a written consent to the release of
the Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrower in respect of such Letter of Credit having been collateralized in
full by a deposit of cash with such Issuing Bank, or being supported by a letter
of credit that names such Issuing Bank as the beneficiary thereunder, or
otherwise), then from and after such time such Letter of Credit shall cease to
be a “Letter of Credit” outstanding hereunder for all purposes of this Agreement
and the other Loan Documents (including for purposes of determining whether the
Borrower is required to comply with Article V or Article VI, but excluding
Section 2.14, Section 2.15, Section 2.16 and Section 9.03 and any expense
reimbursement or indemnity provisions set forth in any other Loan Document), and
the Lenders shall be deemed to have no participations in such Letter of Credit,
and no obligations with respect thereto, under Section 2.05(d) or
Section 2.05(e). The provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, any other Loan Documents and any letter agreements with respect to
fees payable to the Administrative Agent or the Arrangers (including on behalf
of the Lenders) constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (but do
not supersede any provisions of any commitment letter entered into in connection
with the Facility that by the terms of such commitment letter survive the
effectiveness of this Agreement). Subject to Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction or waiver of the
conditions set forth in Sections 4.01, 4.02 and 4.03. Delivery of an executed
counterpart of a signature page of this Agreement by fax or electronic
transmission (in .pdf or .tif format) shall be effective for all purposes as
delivery of a manually executed counterpart of this Agreement.
(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing


95

--------------------------------------------------------------------------------





herein shall require the Administrative Agent or any Lender to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the Obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, such
Issuing Bank or their respective Affiliates which are then due and payable,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party are owed to a branch, office
or Affiliate of such Lender or such Issuing Bank different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender, each Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender and Issuing Bank agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application by
such Lender, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09.    Subsidiary Guarantees. The Borrower may (but is not required
to), at any time upon three Business Days’ notice to the Administrative Agent,
cause any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia and not owned, directly
or indirectly, by any “controlled foreign corporation” (within the meaning of
Section 957(a) of the Code) in its chain of ownership to become a Subsidiary
Guarantor by such Subsidiary executing and delivering to the Administrative
Agent the Subsidiary Guarantee, together with such customary legal opinions
(which may be opinions of in-house counsel), corporate documents, secretary’s
certificates, good standing certificates and evidence of authority as the
Administrative Agent may reasonably request. So long as no Default has occurred
and is continuing (or would result from such release), (a) if all of the Equity
Interests of a Subsidiary Guarantor that are owned by the Borrower or any
Subsidiary are sold or otherwise disposed of in a transaction or transactions
permitted by this Agreement and as a result of such disposition such Person is
no longer a Subsidiary or (b) in the event that, immediately after giving effect
to the release of any Subsidiary Guarantor’s Subsidiary Guarantee, all of the
Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section 6.01,
then, in each case, promptly following the Borrower’s request, the
Administrative Agent shall execute a release of such Subsidiary Guarantor from
its Subsidiary Guarantee; provided, however that clause (b) of this Section 9.09
shall not authorize the release of a Subsidiary Guarantor from its Subsidiary
Guarantee if at the time of the requested release it is required to be a
Subsidiary Guarantor pursuant to Section 5.10(a). A request by the Borrower for
a release pursuant to this Section shall be accompanied by a certificate of a
Responsible Officer of the Borrower certifying that the conditions to release
set forth in this Section have been satisfied. Any execution and delivery of any
such release by the Administrative Agent shall be without recourse or warranty
by the Administrative Agent.


96

--------------------------------------------------------------------------------






SECTION 9.10.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of New York;
provided that the determination of whether the ANDX Acquisition has been
consummated in all material respects in accordance with the terms of the ANDX
Acquisition Agreement shall be interpreted, construed and governed by and in
accordance with the law of the State of Delaware without regard to the conflicts
of law principles thereof to the extent that such principles would direct a
matter to another jurisdiction.
(b)    Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of New York
State courts sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined solely in
such New York State court or, to the extent permitted by law, in such Federal
court. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(c)    Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.

SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


97

--------------------------------------------------------------------------------






SECTION 9.13.    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and its and its
Affiliates’ Related Parties, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential or shall be subject to a professional
obligation of confidentiality), (ii) upon the request or demand of any
regulatory authority (including any self-regulatory authority) having or
purporting to have jurisdiction over the Administrative Agent, such Issuing Bank
or such Lender, as applicable, or its Affiliates (in which case such Person
shall, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority (or any request by any governmental bank regulatory
authority), (A) promptly notify the Borrower in advance of such disclosure, to
the extent permitted by law, and reasonably cooperate with the Borrower in any
legal efforts to protect the confidentiality of such Information and (B) so
furnish only that portion of such Information which the applicable Person is
legally required to disclose), (iii) to the extent required by any legal,
judicial, administrative proceeding or other process or otherwise as required by
applicable law or regulations (in which case the Administrative Agent, such
Issuing Bank or such Lender, as applicable, shall (A) promptly notify the
Borrower in advance of such disclosure, to the extent permitted by law, and
reasonably cooperate with the Borrower in any legal efforts to protect the
confidentiality of such Information and (B) so furnish only that portion of such
Information which the applicable Person is legally required to disclose),
(iv) to any other party to this Agreement, (v) to any rating agency in
connection with rating the Borrower or any Subsidiaries or this Agreement (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (vi) to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (vii) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (viii) subject to an agreement
containing provisions no less restrictive than those of this Section, (A) to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and (B) any actual or
prospective party (or its Related Parties), surety, reinsurer, guarantor or
credit liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Obligations or to the Borrower and its obligations or to this
Agreement or payments hereunder, (ix) to market data collectors, similar service
providers, including league table providers, to the lending industry, in each
case, information of the type routinely provided to such providers, (x) with the
consent of the Borrower or (xi) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower or any
of its Affiliates; provided that (notwithstanding the foregoing) no such
nonpublic information which contains projections or forecasts with respect to
the Borrower or any of its Affiliates shall be disclosed, disseminated or
otherwise made available pursuant to clause (viii) above. For the purposes of
this Section, “Information” means all information received from MPC, the
Borrower, or any of their respective Subsidiaries relating to MPC, the Borrower
or any of their respective Affiliates, Excluded Ventures, Joint Ventures or
their business, other than any such information that is available to the
Administrative Agent, and Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Affiliates. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so


98

--------------------------------------------------------------------------------





if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY A LOAN PARTY OR THE ADMINISTRATIVE AGENT
PURSUANT TO OR IN CONNECTION WITH, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI. EACH
LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT (I) IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MNPI AND THAT IT WILL
HANDLE MNPI IN ACCORDANCE WITH SUCH PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, STATE AND FOREIGN SECURITIES LAWS, AND (II) IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL, STATE AND FOREIGN SECURITIES LAWS.

SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15.    Certain Notices. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”) and/or the Beneficial Ownership
Regulation hereby notifies the Borrower and the Subsidiary Guarantors that
pursuant to the requirements of the USA Patriot Act and/or the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies the Borrower and the Subsidiary Guarantors, which information
includes the name and address of the Borrower and each Subsidiary Guarantor and
other information that will allow such Lender to identify the Borrower and the
Subsidiary Guarantors in accordance with the USA Patriot Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the USA Patriot Act and is effective for the Administrative Agent and each
Lender.

SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in


99

--------------------------------------------------------------------------------





writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) none of the
Administrative Agent, the Arrangers or any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and none of the Administrative Agent, the Arrangers
or any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 9.17.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)    the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

SECTION 9.18.    Restatement of the Existing MPLX Credit Agreement. On and
subject to the occurrence of the Availability Date, (a) this Agreement shall be
deemed to amend and restate and replace in its entirety the Existing MPLX Credit
Agreement, and (b) all rights, benefits, indebtedness, interest, liabilities,
commitments and obligations of the parties to the Existing MPLX Credit Agreement
shall be deemed amended, restated, replaced and superseded, in their entirety,
to be on the terms and provisions set forth herein; provided that those
provisions of the Existing MPLX Credit Agreement that, pursuant to the terms
thereof, survive the termination thereof shall not be deemed to have been so
amended, restated, replaced and superseded and shall continue in full force and
effect. In furtherance of the foregoing, on and after the Availability Date, (i)
no Person shall have a “Commitment” under, and as defined in, the Existing MPLX
Credit Agreement, except to the extent that such Person has a Commitment under
this Agreement and (ii) no Person shall have, pursuant to the terms of the
Existing MPLX Credit Agreement, any participation in any Existing Letter of
Credit that shall have been originally issued, or deemed to have been issued,
under the Existing MPLX Credit Agreement, except to the extent that such Person
has a participation in such Existing Letter of Credit pursuant to Section 2.05
of this Agreement.


100

--------------------------------------------------------------------------------





[Remainder of Page Intentionally Blank; Signature Pages Follow]




101

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
MPLX LP
By: MPLX GP LLC, its General Partner
 
By:
/s/ Peter Gilgen
 
Name: Peter Gilgen
Title: Vice President and Treasurer





[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent,
 
By:
/s/ Nathan Starr
 
Name: Nathan Starr
Title: Director



[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------







SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
JPMORGAN CHASE BANK, N.A.
 
 
by
/s/ Debra Hrelja
 
Name: Debra Hrelja
Title: Vice President













[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: BANK OF AMERICA, N.A.
 
 
by
/s/ Alia Qaddumi
 
Name: Alia Qaddumi
Title: Director









[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: BARCLAYS BANK PLC
 
 
by
/s/ Sydney G. Dennis
 
Name: Sydney G. Dennis
Title: Director









[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Citibank, N.A.
 
 
by
/s/ Peter Kardos
 
Name: Peter Kardos
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: Mizuho Bank, Ltd.
 
 
by
/s/ Edward Sacks
 
Name: Edward Sacks
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
MUFG Bank, Ltd.
 
 
by
/s/ Anastasiya Bykov
 
Name: Anastasiya Bykov
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
ROYAL BANK OF CANADA
 
 
by
/s/ Jason S. York
 
Name: Jason S. York
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
GOLDMAN SACHS BANK USA,


 
by
/s/ Ryan Durkin
 
Name: Ryan Durkin
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: THE TORONTO-DOMINION BANK, NEW YORK BRANCH
 
by
/s/ Maria Macchiaroli
 
Name: Maria Macchiaroli
Title: Authorized Signatory







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: BNP Paribas
 
by
/s/ Nicolas Anberree
 
Name: Nicolas Anberree
Title: Vice President
 
 
For any Lender requiring a second signature block:
 
 
by
/s/ Mark Renaud
 
Name: Mark Renaud
Title: Managing Director









[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: PNC Bank, N.A.
 
by
/s/ Daniel Scherling
 
Name: Daniel Scherling
Title: Assistant Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: SUNTRUST BANK
 
by
/s/ Justin Lien
 
Name: Justin Lien
Title: Director





[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: U.S. Bank National Association
 
by
/s/ John Prigge
 
Name: John Prigge
Title: Senior Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: The Bank of Nova Scotia, Houston Branch
 
by
/s/ Joe Lattanzi
 
Name: Joe Lattanzi
Title: Managing Director







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
SUMITOMO MITSUI BANKING CORPORATION
 
by
/s/ Richard Eisenberg
 
Name: Richard Eisenberg
Title: Managing Director







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution:
 
By BRANCH BANKING & TRUST COMPANY
 
by
/s/ Lincoln LaCour
 
Name: Lincoln LaCour
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: Fifth Third Bank
 
by
/s/ Matt Lewis
 
Name: Matt Lewis
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: Comerica Bank
 
by
/s/ Robert Wilson
 
Name: Robert Wilson
Title: Vice President







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Name of Institution: The Huntington National Bank
 
by
/s/ Jason A Zilewicz
 
Name: Jason A Zilewicz
Title: Director







[Signature Page to MPLX Credit Agreement]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO
AMENDED AND RESTATED CREDIT AGREEMENT
OF MPLX LP
 
Riyad Bank, Houston Agency
 
by
/s/ Michael Meiss
 
Name: Michael Meiss
Title: General Manager
 
 
 
 
 
/s/ Manny Cafeo
 
Name: Manny Cafeo
Title: Vice President, Operations Manager







[Signature Page to MPLX Credit Agreement]

